Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 1 of 128




                  EXHIBIT D
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 2 of 128


                                                                          Page 278


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                                    Case No. 9:18-cv-80176-BB/BR
              -------------------------------x
              IRA KLEIMAN, as the Personal
              Representative of the Estate
              of DAVID KLEIMAN, and W&K
              Info Defense Research, LLC,
                           Plaintiffs,
                  V.
              CRAIG WRIGHT,
                           Defendant.
              -------------------------------x


                          C O N F I D E N T I A L


                    CONTINUED VIDEOTAPED DEPOSITION of
                                GAVIN ANDRESEN
                          Hadley, Massachusetts




              Reporter: MaryJo O'Connor, RDR, RMR
              Job No: 559472
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 3 of 128


                                                                          Page 279
         1
         2
         3
         4
         5                Thursday, February 27, 2020
         6                            11:13 a.m.
         7
         8
         9                 CONTINUED VIDEOTAPED DEPOSITION OF
        10    GAVIN ANDRESEN, held at Courtyard Hadley
        11    Amherst, 423 Russell Street, Hadley,
        12    Massachusetts, pursuant to notice, before
        13    MaryJo O'Connor, Registered Diplomat
        14    Reporter, Registered Merit Reporter, and
        15    Notary Public in and for the Commonwealth of
        16    Massachusetts.
        17
        18
        19
        20
        21
        22
        23
        24
        25
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 4 of 128


                                                                          Page 280
         1    A P P E A R A N C E S
         2
         3    ON BEHALF OF THE PLAINTIFFS:
         4    ROCHE CYRULNIK FREEDMAN
         5        (Via Teleconference)
         6        Southeast Financial Center
         7        200 S. Biscayne Boulevard
         8        Suite 5500
         9        Miami, Florida 33131
        10        VELVEL FREEDMAN, ESQ.
        11        vel@rcfllp.com
        12
        13
        14    ON BEHALF OF THE DEFENDANT:
        15        RIVERO MESTRE LLP
        16        2525 Ponce de Leon Boulevard, Suite 1000
        17        Miami, Florida 33134
        18        (305) 445-2500
        19        BY:      ZALMAN KASS, ESQ.
        20                 zkass@riveromestre.com
        21
        22
        23    ALSO PRESENT:
        24        Ira Kleiman
        25        Mati Kiin - Video Technician
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 5 of 128


                                                                            Page 281
         1    -------------------I N D E X------------------
         2
                 EXAMINATION of GAVIN ANDRESEN                       PAGE
         3
                     By Mr. Kass                                      283
         4           By Mr. Freedman                                  355
                     By Mr. Kass                                      375
         5           By Mr. Freedman                                  384
                     By Mr. Kass                                      386
         6
         7
         8
         9       -----------------EXHIBITS-------------------
        10       ANDRESEN EXHIBIT                                  PAGE
        11       Exhibit 72     E-mail, Bates                         293
        12                      GAVIN_00001821
        13       Exhibit 73     E-mail, Bates                         294
        14                      GAVIN_00001759 to
        15                      GAVIN_00001760
        16       Exhibit 74     E-mail, Bates                         351
        17                      GAVIN_00000023
        18       Exhibit 75     Document entitled                     351
        19                      "Non-Disclosure Agreement,"
        20                      Bates GAVIN_00000024 to
        21                      GAVIN_00000026
        22
        23
        24
        25
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 6 of 128


                                                                          Page 282
         1                       P R O C E E D I N G S
         2                       VIDEO TECHNICIAN:       Good morning.
         3               We are now on the record.         This begins
         4               media unit number one in the continuing
         5               deposition of Gavin Andresen in the
         6               matter of the Estate of David Kleiman,
         7               et al., versus Craig Wright.
         8                       This matter is held in the
         9               United States District Court in the
        10               State of Florida.       Today is February 27,
        11               2020, and the time is 11:13 a.m.
        12                       Our deposition is being taken at
        13               the Courtyard by Marriott Hadley-Amherst
        14               located at 423 Russell Street, Hadley,
        15               Massachusetts 01035, and at the request
        16               of the firm Rivero Mestre & Castro.
        17                       My name is Mati Kiin.        I'm the
        18               videographer representing Magna Legal
        19               Services, and our court reporter today
        20               is MaryJo O'Connor, also representing
        21               Magna Legal Services.
        22                       I will now ask counsel to
        23               introduce themselves and their
        24               affiliations, and we will get started.
        25                       MR. KASS:     Zalman Kass for
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 7 of 128


                                                                          Page 283
         1               Dr. Craig Wright.
         2                       MR. FREEDMAN:      Velvel Freedman for
         3               the Plaintiffs.
         4                       MR. KASS:       Is there anybody else
         5               on the phone?
         6                       MR. KLEIMAN:      Ira Kleiman,
         7               Plaintiffs.
         8                       VIDEO TECHNICIAN:        I'll ask the
         9               court reporter to please swear in our
        10               witness, and we can proceed.
        11                          *        *        *
        12
        13                       GAVIN ANDRESEN, Continued
        14       having been satisfactorily identified by a
        15       Massachusetts drivers license and duly sworn
        16       by the Notary Public, was examined and
        17       testified as follows:
        18       EXAMINATION
        19       BY MR. KASS:
        20               Q.      Good morning, Mr. Andresen.          Thank
        21       you for coming back.        We appreciate that.
        22                       Just some preliminary matters --
        23                       MR. FREEDMAN:      Zalman, I'm sorry,
        24               I can't -- I can't really hear you.           Can
        25               you either project a little or get a
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 8 of 128


                                                                           Page 284
         1               little closer to the phone?
         2                       MR. KASS:     One second.      Hang on.
         3               We're going to do our best.
         4       BY MR. KASS:
         5               Q.      All right.      Mr. Andresen, since
         6       you left the deposition yesterday and came to
         7       the deposition today, did you speak to anybody
         8       about either yesterday's deposition or today's
         9       deposition?
        10               A.      No.
        11               Q.      Okay.    Now, yesterday you
        12       testified that a lot of people have claimed to
        13       you that they are Satoshi, correct?
        14               A.      Correct.
        15               Q.      Did you ever attend proof sessions
        16       with any of those other Satoshis?
        17               A.      No.
        18               Q.      Did you ever fly anywhere to meet
        19       any of those other Satoshis?
        20               A.      No.
        21               Q.      So is it fair to say that when you
        22       did fly to London to meet Dr. Craig Wright, you
        23       were pretty convinced that he could be Satoshi?
        24                       MR. FREEDMAN:      Objection.
        25               A.      Yes.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 9 of 128


                                                                          Page 285
         1                Q.     And that was based on the e-mail
         2       conversations that you had with him?
         3                A.     Yes.
         4                Q.     Which involved both his technical
         5       knowledge, his discussions as to Bitcoin, and
         6       his writing style?
         7                A.     Yes.
         8                       MR. FREEDMAN:      Object to the form.
         9                Q.     Do you recall being asked
        10       yesterday whether -- if you are aware if the
        11       Court found that Craig committed perjury under
        12       oath?
        13               A.      Am I aware?
        14               Q.      Do you recall being asked that
        15       question?
        16               A.      I do recall being asked that
        17       question, yes.
        18               Q.      All right.      And do you recall
        19       being asked a question whether Dr. Wright
        20       submitted forged documents to the Court?
        21               A.      Yes, I do.
        22               Q.      Are you aware that those findings,
        23       or that order, was later overturned by a higher
        24       court?
        25               A.      No.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 10 of
                                      128

                                                                             Page 286
        1                       MR. FREEDMAN:        Objection.
        2              Mischaracterizes the order.
        3                       MR. KASS:     No, keep it to form,
        4              please.
        5                       MR. FREEDMAN:        No, no.    You're
        6              totally mischaracterizing.
        7                       MR. KASS:     Doesn't matter.         Come
        8              on, Vel, you were doing a lot of that
        9              yesterday.
       10                       MR. FREEDMAN:      No, not once.
       11              Zalman, you know very well --
       12                       MR. KASS:     Vel.
       13                       MR. FREEDMAN:      -- that it doesn't
       14              (inaudible) --
       15                       MR. KASS:     Vel.    Vel.     Vel.
       16              That's not how this works.         I get to ask
       17              the questions.      You get to object to
       18              form.    Please keep it to that.
       19       BY MR. KASS:
       20              Q.       How would you characterize
       21       Dr. Craig -- how would you characterize the
       22       Bitcoin community's view of Dr. Craig Wright?
       23              A.       I think, in general, most of the
       24       Bitcoin community --
       25                       MR. FREEDMAN:      Objection to form.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 11 of
                                      128

                                                                        Page 287
        1              A.       -- dislikes him.       They think he's
        2       a liar.     They don't trust him.       They don't
        3       think he is Satoshi.
        4              Q.       Would you say that Dr. Craig
        5       Wright is a controversial figure in the Bitcoin
        6       community?
        7              A.       Yes.   Definitely.
        8                       MR. FREEDMAN:      Object to the form.
        9              Q.       And would it be fair to say that
       10       there are many people who don't like Dr. Craig
       11       Wright --
       12              A.       Yes.
       13              Q.       -- in the Bitcoin community?
       14              A.       Yes.
       15              Q.       And we previously talked about how
       16       hacking is part of the Bitcoin community.             It's
       17       something that's not uncommon.
       18              A.       Yes.
       19                       MR. FREEDMAN:      Objection.
       20              Q.       Would you be surprised if
       21       Dr. Wright was hacked?
       22                       MR. FREEDMAN:      Objection.
       23              A.       No.
       24              Q.       Now, yesterday you spoke about
       25       somebody being a Bitcoin expert?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 12 of
                                      128

                                                                        Page 288
        1                       MR. FREEDMAN:      Objection.
        2              A.       I believe you.
        3              Q.       Do you recall that?
        4              A.       I don't recall talking about a
        5       specific person being a Bitcoin expert.
        6              Q.       Do you recall talking about
        7       Andreas Antonopoulos?
        8              A.       Yes.
        9              Q.       Do you recall referring to him as
       10       a Bitcoin expert?
       11              A.       I probably did.
       12              Q.       What are your criteria for someone
       13       to classify somebody a Bitcoin expert?
       14              A.       I think a Bitcoin expert has a
       15       very good understanding of the technical
       16       details of how Bitcoin works.          I don't think
       17       you need to know all of the details.
       18              Q.       Okay.
       19              A.       But to have a good understanding
       20       of kind of the Bitcoin system and how its
       21       pieces fit together.
       22              Q.       Would it also include how the
       23       system is used?
       24              A.       I think you can be a Bitcoin
       25       expert without being an expert in all of the
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 13 of
                                      128

                                                                        Page 289
        1       different ways people use Bitcoin.           I mean,
        2       there are lots of different pieces of Bitcoin.
        3       There is legal.        You could be an expert on, you
        4       know, how Bitcoin interacts with the legal
        5       system.     That doesn't necessarily make you the
        6       kind of Bitcoin expert that I think of when I
        7       think of a Bitcoin expert.         And same thing for
        8       if you think of, you know, how are people using
        9       Bitcoin for cross-border transactions.            You
       10       might be that kind of expert.
       11                       But when I say Bitcoin expert, I'm
       12       talking mostly about geeks like me and having a
       13       technical understanding of Bitcoin.
       14              Q.       How would you describe
       15       Dr. Wright's technical understanding of
       16       Bitcoin?
       17              A.       Dr. Wright seems to have a very
       18       good understanding of Bitcoin.
       19              Q.       Would you consider him a Bitcoin
       20       expert?
       21              A.       Yes.    I think I would.
       22              Q.       What coding language was original
       23       Bitcoin software coded in?
       24              A.       C++.
       25              Q.       So whoever Satoshi is, what coding
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 14 of
                                      128

                                                                        Page 290
        1       language would they necessarily have to know
        2       how to code in?
        3              A.       C++.
        4              Q.       Do you recall yesterday the term
        5       money men being thrown around?
        6              A.       I do, yes.
        7                       MR. FREEDMAN:      Objection.
        8              Q.       Do you recall who those money men
        9       are?
       10                       MR. FREEDMAN:      You just missed an
       11              objection, Madam Court Reporter.           Sorry.
       12              Q.       I believe I have a standing
       13       question, which is:       Do you recall who they
       14       are?
       15              A.       I think their names were Stefan
       16       and Rob.    And I think there was one other
       17       person, and I don't recall who had what role.
       18              Q.       Okay.    And how did they get that
       19       moniker, money men?
       20              A.       One or more of them were presented
       21       to me as owning an investment firm or a venture
       22       capital firm.
       23              Q.       And do you know specifically what
       24       their relationship was with Dr. Craig Wright?
       25              A.       I'm trying to remember what I was
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 15 of
                                      128

                                                                        Page 291
        1       told.    I believe I was told that they were --
        2       they had some sort of business arrangement, and
        3       I don't know the details of that business
        4       arrangement.
        5               Q.      Okay.    So would it be more
        6       accurate to call them businessmen?
        7               A.      Sure.
        8               Q.      All right.     Do you have any
        9       independent knowledge as to how much money they
       10       have?
       11               A.      I don't have any independent
       12       knowledge as to how much money they have.
       13               Q.      So it would be fair to say that
       14       you just know there was some sort of business
       15       relationship with at least one or more of them
       16       and Dr. Wright?
       17               A.      Yes.    That's what I was told.
       18               Q.      Okay.    Do you know anything about
       19       Dave Kleiman's coding abilities?
       20               A.      No.
       21               Q.      Do you know anything about his
       22       programing abilities?
       23               A.      No.
       24               Q.      Do you have any personal knowledge
       25       as to whether Dave was Satoshi?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 16 of
                                      128

                                                                        Page 292
        1               A.      No.
        2               Q.      Do you have any personal knowledge
        3       as to whether Dave worked on the Bitcoin
        4       software?
        5               A.      No.
        6                       MR. FREEDMAN:      Objection to form.
        7               Q.      Now, we discussed yesterday that
        8       some things could impact the ability to recall
        9       certain events, correct?
       10               A.      Yes.
       11               Q.      And one thing was the passage of
       12       time?
       13               A.      Yes.
       14               Q.      And to being jet lagged?
       15               A.      Yes.
       16               Q.      Would you agree to me -- agree
       17       with me, though, that if something's
       18       memorialized close to the actual event that
       19       it's more likely that is accurate than possibly
       20       a later memory?
       21                       And I can rephrase that if that's
       22       a confusing question.
       23                       MR. FREEDMAN:      Objection.
       24               A.      No, I agree with that.
       25                       MR. KASS:     I'm going to introduce
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 17 of
                                      128

                                                                        Page 293
        1              as Exhibit 72.      And, Vel, this is the
        2              one that ends -- it's a GAVIN, and it
        3              ends in 1821.
        4                       MR. FREEDMAN:      That's a new
        5              exhibit?
        6                       MR. KASS:     Yes.
        7                       MR. FREEDMAN:      It's one of the
        8              ones you sent me?
        9                       MR. KASS:     Correct.
       10                       (Document marked for
       11              identification as Andresen Exhibit 72)
       12              Q.       Mr. Andresen, do you recognize
       13       this document?
       14              A.       Yes.
       15              Q.       What is it?
       16              A.       It's an e-mail I received May 8,
       17       2016, from somebody saying that they are Ira
       18       Kleiman.
       19              Q.       Okay.    And what's the e-mail
       20       address?    Or let me rephrase that.
       21                       So you see under the From, it says
       22       something?
       23              A.       From says "Ira Private,
       24       iradavid2009@gmail.com.
       25              Q.       Now, that "private" part, do you
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 18 of
                                      128

                                                                        Page 294
        1       know how that got there?
        2              A.       Well, you can you choose any user
        3       name you like.
        4              Q.       So is that something you chose or
        5       he chose?
        6              A.       That's something that he would
        7       have chosen.
        8              Q.       Okay.    All right.     And in this
        9       e-mail he's reaching out to you, and he says
       10       he's David's brother, and he has some
       11       questions, right?
       12              A.       Yes.
       13                       MR. FREEDMAN:      Objection.
       14              Q.       We're going to move on to another
       15       document, which I am going to mark as
       16       Exhibit 73.
       17                       (Document marked for
       18              identification as Andresen Exhibit 73)
       19              Q.       Do you recognize this document?
       20                       MR. FREEDMAN:      Sorry, Zalman, this
       21              is Bates 1759.
       22              A.       Yes.    I recognize this document.
       23              Q.       And what is it?
       24              A.       This is another e-mail from Ira to
       25       me.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 19 of
                                      128

                                                                        Page 295
        1               Q.      Okay.    And embedded halfway
        2       through this document, do you see an e-mail
        3       from yourself to Ira?
        4               A.      Yes, I do.
        5               Q.      Okay.    And let's go to the bottom
        6       of the page, and under the e-mail that's from
        7       Ira to you and is dated May 10th and the time
        8       is 8:18, do you see the last paragraph in that
        9       e-mail starts with the "If"?
       10               A.      Yes.
       11               Q.      Are you able to read that
       12       paragraph.
       13               A.      Sure.    "If you are unable to speak
       14       about Craig specifically, I understand.            I just
       15       wanted to know if you knew my brother or have
       16       any knowledge about him being part of a team
       17       that created Bitcoin."
       18               Q.      Okay.    And this -- again, this
       19       e-mail is in May 10.       And approximately how
       20       long after that meeting in London with
       21       Dr. Craig Wright?
       22               A.      Let's see.     The meeting was April
       23       7th?    6th?   So approximately a month.
       24               Q.      So this is about a month after,
       25       okay.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 20 of
                                      128

                                                                        Page 296
        1                       And to the extent you had any
        2       conversations with Craig Wright about Dave's
        3       role as part of Satoshi, it happened in London.
        4       As far as your recollection.
        5              A.       As far as my recollection, yes.
        6              Q.       Now, let's look at your response,
        7       which is at 8:42.      So shortly after.
        8                       Could you read your response?
        9              A.       "Craig said that he worked with
       10       David, and I don't have any reason to think
       11       he's lying about that.        Beyond that" -- do you
       12       want me to go on?
       13              Q.       Yes, please.
       14              A.       "Beyond that, I don't know much -
       15       and, frankly, I'm happy to let the
       16       investigative reporters or amateur detectives
       17       try to piece together the truth."
       18              Q.       So is it fair to say that Ira
       19       specifically asked you whether you knew if
       20       David had anything to do with Bitcoin and your
       21       response is, I don't know?
       22              A.       That's correct.
       23              Q.       So based on that, is it also fair
       24       to say that it's not very likely that you were
       25       informed him being part of Satoshi when you met
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 21 of
                                      128

                                                                        Page 297
        1       with Dr. Wright?
        2                       MR. FREEDMAN:      Objection.
        3                Q.     Well, it doesn't make it less
        4       likely.
        5                A.     Yes, it does make it less likely.
        6                Q.     Okay.    Other than these two
        7       e-mails, and for that it's going to be Exhibit
        8       72 and 73 with Ira Kleiman, did you have any
        9       other contact with Ira Kleiman?
       10              A.       I don't recall.
       11              Q.       Did you ever speak to him over the
       12       phone?
       13              A.       No.
       14              Q.       Now, I believe you testified
       15       yesterday that you spent a portion of 2010
       16       working with Satoshi on the Bitcoin code.
       17              A.       Yes.
       18              Q.       And do you consider your work that
       19       you did on that code -- strike that question.
       20                       How important was the work that
       21       you did on the Bitcoin code?
       22              A.       How important was the work I did
       23       on the Bitcoin code.       On a scale of 1 to 10?
       24              Q.       Well, let me ask you like this.
       25       Had you not done that work with the Bitcoin, do
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 22 of
                                      128

                                                                          Page 298
        1       you believe that the Bitcoin code would have
        2       functioned and taken off?
        3              A.       Ah -- ah -- it's hard to know.            I
        4       like to think that I helped it take off faster.
        5       I think it probably would have taken off even
        6       without my contribution, because I think
        7       somebody else would have stepped up and
        8       nurtured the code.
        9              Q.       So is it fair to say that another
       10       person was necessary, it may just not have been
       11       you.
       12              A.       Yes, I think that would be fair to
       13       say.
       14              Q.       Now, after the fact, would you
       15       consider the work that you did instrumental in
       16       helping the Bitcoin code take off?
       17              A.       Yes.   I think actually some things
       18       that I did that weren't working on the Bitcoin
       19       code were probably more instrumental.            Things
       20       like, you know, talking to reporters and being
       21       the public face of Bitcoin.         I think that might
       22       have actually had a bigger impact than the code
       23       that I contributed.
       24              Q.       So would it be fair to say that
       25       you did two things:       There is the coding, and
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 23 of
                                      128

                                                                        Page 299
        1       then the sort of the Bitcoin promoting?
        2              A.       Yes.
        3              Q.       Do you feel that Satoshi owes you
        4       anything for those two things that you did?
        5              A.       No.
        6                       MR. FREEDMAN:      Objection.
        7              Q.       Why?
        8              A.       I did those things voluntarily.          I
        9       didn't do them in expectation that any
       10       particular person would give me something.             And
       11       I have certainly been, since Bitcoin has become
       12       a success, I've been well-compensated just by
       13       the fact that I obtained some Bitcoin in 2010
       14       and now they're worth a lot of money.
       15                       So, you know, working on -- that's
       16       part of the beauty of the Bitcoin system is the
       17       incentives are there for people to want to make
       18       it a success.     Once you have some Bitcoin, you
       19       want to do what you can to make it more
       20       valuable.    So you want the system to succeed.
       21              Q.       Is it common -- and is -- is it
       22       common or -- yeah.       Is it common on certain
       23       types of software where people contribute and
       24       do work but not necessarily are they expecting
       25       to be financially compensated?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 24 of
                                      128

                                                                        Page 300
        1                A.     That has become more common as
        2       open-source software has become a popular means
        3       of doing software around the world.
        4                Q.     And was Bitcoin released as
        5       open-source software?
        6                A.     Yes.    Bitcoin was open-source
        7       software from the start.
        8                Q.     Okay.    Do you recall testifying
        9       yesterday that you didn't send any money to
       10       Satoshi?
       11              A.       Yes, I do.
       12              Q.       Okay.    I just wanted to know if
       13       you could help clear up something for me,
       14       because later on we looked at an e-mail where
       15       it shows that you sent some Bitcoin to Block 9
       16       or Block 10.
       17              A.       Yes.
       18              Q.       And I believe you also testified
       19       that that block was known to be Satoshi's
       20       block?
       21              A.       Yes.
       22              Q.       How do you reconcile those
       23       statements?
       24              A.       The -- in my mind, the pseudonym
       25       Satoshi is the person I was communicating with
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 25 of
                                      128

                                                                        Page 301
        1       in 2010 and 2011.
        2              Q.       Okay.
        3              A.       So when I was asked the question
        4       had I sent Bitcoin to Satoshi, my mind was
        5       saying the Satoshi of 2010 and 2011.           And so
        6       the transaction that I made later, I think of
        7       as a transaction to Craig Wright, not the
        8       pseudonym Satoshi.
        9                       So I was thinking of during my
       10       work with Satoshi, did we ever exchange
       11       Bitcoin.
       12              Q.       Okay.    So is it fair to say you
       13       were focusing more on the person or the
       14       pseudonym, not necessarily the account?
       15              A.       Yes.
       16              Q.       And I appreciate that.        Thank you
       17       for clarifying that.
       18                       Do you recall testifying yesterday
       19       that you read an article I believe by someone,
       20       his last name is Lerner, about some Patoshi
       21       Pattern?
       22              A.       Yes.
       23              Q.       Okay.    And that article has
       24       something to do with nonce values.
       25              A.       Yes.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 26 of
                                      128

                                                                        Page 302
        1              Q.       Other than reading that article,
        2       do you have any personal knowledge about the
        3       analysis done in that article?
        4              A.       No.
        5              Q.       Now, I'm going to turn to what is
        6       previously marked as number 2.          So going all
        7       the way down to the bottom of the pile.
        8                       MR. KASS:     And, Vel, just to make
        9              it easier, it's GAVIN_1296.
       10                       MR. FREEDMAN:       Is that a new
       11              document?
       12                       MR. KASS:     No.    This was
       13              introduced yesterday by you as
       14              Exhibit 2.
       15                       MR. FREEDMAN:       Wait, hold on.
       16              GAVIN_1296?
       17                       MR. KASS:     Yes.
       18                       MR. FREEDMAN:       One second please.
       19                       MR. KASS:     I could describe it for
       20              you, but I just don't want to coach.
       21                       MR. FREEDMAN:       I got it.
       22                       MR. KASS:     Okay.
       23       BY MR. KASS:
       24              Q.       Do you recall this document?
       25              A.       Yes.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 27 of
                                      128

                                                                        Page 303
        1              Q.       Do you recall testifying about it
        2       yesterday?
        3              A.       Yes.
        4              Q.       And do you recall being asked
        5       whether Dr. Wright had applied for a job at the
        6       foundation where you were working?
        7              A.       Yes.
        8              Q.       Now, I would like you to actually
        9       look at the e-mail from Dr. Wright, and could
       10       you point to the portion where he says he's
       11       applying for a job?
       12              A.       He does not say that he's applying
       13       for a job.
       14              Q.       And, in fact, does he say, "I do
       15       not want to be paid"?
       16              A.       He does say "I do not want to be
       17       paid," yes.
       18              Q.       Does it appear more that he's just
       19       asking to collaborate with you?
       20              A.       Uh --
       21              Q.       When you received this, what did
       22       you interpret it as?
       23              A.       When I received --
       24                       MR. FREEDMAN:      Objection.
       25              A.       I received this from the secretary
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 28 of
                                      128

                                                                         Page 304
        1       of the Bitcoin Foundation --
        2              Q.       Mm-hmm.
        3              A.       -- and she presented it as a
        4       resume.     She used the term "resume."        And so,
        5       therefore, I assumed that it was somebody
        6       looking for a job.
        7                       I -- at the time, we weren't
        8       looking for anybody.       And so until discovery
        9       from the subpoena --
       10              Q.       Sure.
       11              A.       -- I hadn't thought about this
       12       document at all.
       13              Q.       Okay.    And now that you've taken a
       14       second to look at this document today, do you
       15       still believe it would be accurate to state
       16       that Dr. Wright was looking for a job with the
       17       foundation?
       18              A.       No.   Now that I read it closely, I
       19       think it would be more accurate to say he was
       20       looking for some sort of collaboration.
       21              Q.       And one other thing.        Do you
       22       actually know if it was Dr. Wright who sent
       23       this e-mail?
       24              A.       No.   I don't know.
       25              Q.       And it would be fair to say
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 29 of
                                      128

                                                                        Page 305
        1       because you just see an e-mail address, you
        2       don't know who actually typed it or sent it?
        3              A.       Correct.    I have no idea if
        4       craig@panopticrypt.com is actually the
        5       Dr. Craig Wright I met in London.
        6              Q.       And even if it was, you still
        7       don't know who actually typed it and sent it,
        8       correct?
        9              A.       Correct.
       10              Q.       Now, I'm going to go to Exhibit 9
       11       and previously marked yesterday.
       12                       MR. KASS:     And, Vel it's
       13              GAVIN_1077.
       14                       MR. FREEDMAN:      Got it.
       15              Q.       Now, yesterday do you recall being
       16       asked a number of questions about this
       17       document?
       18              A.       Do I recall being asked a number
       19       of -- I was probably asked a number of
       20       questions about this document.
       21              Q.       Okay.    And I'll just go through
       22       one or two of them, maybe that will jog your
       23       memory.
       24              A.       Sure.
       25              Q.       Do you recall being asked what
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 30 of
                                      128

                                                                          Page 306
        1       some of the incredible mistakes were?            First
        2       paragraph.
        3               A.      Yes.
        4               Q.      And then going to the
        5       fourth-from-the-last paragraph where it says,
        6       "It was a front in some ways"?
        7               A.      Yes.
        8               Q.      And then drop one paragraph down,
        9       "The ones that matter remain hidden."            Do you
       10       recall being asked about that phrase?
       11                       "The ones that matter remain
       12       hidden," that's the third-from-the-bottom
       13       paragraph.
       14               A.      Do I remember being asked that?
       15               Q.      Yes.
       16               A.      Not really, no.
       17               Q.      All right.     Then how about going
       18       down to the second page where the -- closer to
       19       the top of the page, the paragraph starts,
       20       "Then, none of this is about money."
       21                       Do you recall being asked about
       22       that?
       23               A.      I think I do recall a question
       24       about that.
       25               Q.      Okay.    And then at the end of the
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 31 of
                                      128

                                                                          Page 307
        1       paragraph, do you recall a question that was
        2       about the phrase "I have access to systems that
        3       transfer more value and transactions a day than
        4       the existing BTC network does in a year"?
        5              A.       Yes, I do remember a question
        6       about that.
        7              Q.       And do you recall being asked
        8       about "I want to stay as close to the edge as I
        9       can without going over."
       10              A.       I definitely remember a question
       11       about that.
       12              Q.       And how about the next line,
       13       "Frustration (should) be my middle name"?
       14              A.       Yes, I remember that.
       15              Q.       Okay.    And now I'm going to stop
       16       now, because I don't think we have to go
       17       through every single one.        But my question for
       18       you is:     To the extent you were asked any
       19       question about the portion of the e-mail
       20       drafted by Craig, right?
       21                       MR. FREEDMAN:      Objection.     Form.
       22              Q.       Do you have -- is there any way
       23       that you could know what Craig actually meant?
       24                       MR. FREEDMAN:      Objection.
       25              A.       You certainly can't read people's
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 32 of
                                      128

                                                                        Page 308
        1       minds.      So, no.
        2              Q.       So would it be fair to say that,
        3       at best, it is your interpretation of what you
        4       think Craig may have meant?
        5              A.       Yes.
        6              Q.       Okay.     And would that go for all
        7       e-mails that were authored by Dr. Wright?
        8              A.       Sure.     It's always possible --
        9                       MR. FREEDMAN:      Objection.
       10              A.       -- to misinterpret what somebody
       11       writes.
       12              Q.       Okay.    Now, let's go to
       13       Exhibit 10, which was previously marked
       14       yesterday, and I will have the Bates number in
       15       a second.     It is GAVIN_2007.
       16                       MR. FREEDMAN:      Got it.    Thanks.
       17                       MR. KASS:     Sorry?
       18                       MR. FREEDMAN:      I've got it.     Thank
       19              you.
       20                       MR. KASS:     Okay.
       21              Q.       I'm not sure that's the correct
       22       document.     Exhibit 11.
       23              A.       Oh, 11.
       24              Q.       That was my error, but I did mean
       25       11, so yes.     That was on me.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 33 of
                                      128

                                                                        Page 309
        1                       Okay.    Do you recall being asked
        2       questions about this document yesterday?
        3              A.       Vaguely, yes.
        4              Q.       And do you recall testifying that
        5       this was a conversation that you copied from
        6       Reddit and then pasted it into a Word document?
        7              A.       Yes.
        8              Q.       And then produced it in the
        9       litigation?
       10              A.       Yes.
       11              Q.       Do you know when you produced it,
       12       if it was a Word document or -- do you know
       13       what type of document it was, what format it
       14       was, when you produced it?
       15              A.       I believe it's a plain text file.
       16              Q.       Okay.    Now, could plain text get
       17       modified?
       18              A.       Sure.
       19              Q.       Is it easy to modify plain text?
       20              A.       Yes, it's very easy.
       21              Q.       Okay.    So is it possible that
       22       between when you copied into plain text and it
       23       was produced to you as Exhibit 11, that a
       24       change was made to it?
       25              A.       It's possible.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 34 of
                                      128

                                                                        Page 310
        1              Q.       Now, my other question -- and you
        2       cannot state definitively that this is exactly
        3       how it appears on the Reddit page for that
        4       reason?
        5              A.       Correct.    I still have a copy of
        6       this on my laptop, so I could go back and check
        7       line by line.
        8              Q.       Sure.    But as you sit here right
        9       now.
       10              A.       But as I sit here right now, no.
       11              Q.       Now my other question is:         Is
       12       there a reason why this was produced as text as
       13       opposed to just a printout of your Reddit page?
       14              A.       It was easiest for me to select
       15       all of the -- it's a fairly long thread.            So to
       16       produce screenshots would involve more work
       17       than just selecting all of the text, copying
       18       and pasting.
       19              Q.       Understood.     Thank you for
       20       clarifying that.
       21                       MR. KASS:     Now, I'm going to
       22              Exhibit 11.      Vel, that's "The Satoshi
       23              Affair" and docket exhibit.
       24                       THE WITNESS:     13.
       25                       MR. KASS:     Yes, number 13.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 35 of
                                      128

                                                                           Page 311
        1                       MR. FREEDMAN:      Got it.    Thank you.
        2       BY MR. KASS:
        3               Q.      All right.     Do you recall being
        4       asked questions about this document?
        5               A.      Yes.
        6               Q.      And do you recall being shown a
        7       series of quotations made by people?
        8               A.      Yes.
        9               Q.      Now, I'm going to go over some of
       10       them.   I just have a few questions.
       11                       Oh, and do you recall testifying
       12       that some of those statements were consistent
       13       with what doctor -- what you believe Dr. Wright
       14       had told you?
       15               A.      I think I was told that.
       16               Q.      So my question for you is when you
       17       say something is consistent, what does that
       18       mean?   I just want to make sure we're using the
       19       same terminology.
       20               A.      Consistent means there's no
       21       conflict.    It's a synonym for consistent.           It
       22       means --
       23               Q.      Let me ask you a question like
       24       this.   If I told you I came here in a car and
       25       someone else told you the car was green, is
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 36 of
                                      128

                                                                        Page 312
        1       that a consistent statement --
        2                A.     Yes.
        3                Q.     -- in your mind?
        4                A.     Yes, that's consistent.        It's just
        5       more detail in one statement than the other.
        6                Q.     Okay.    So by "consistent," you
        7       mean is it's not directly conflicting with
        8       something else?
        9                A.     Correct.
       10              Q.       Okay.    So it doesn't mean I was
       11       told something of a similar substance.
       12              A.       Uh.    Yes.   I mean, something is
       13       inconsistent if two things disagree with each
       14       other.
       15              Q.       Okay.
       16              A.       Otherwise, they are consistent.
       17              Q.       So as long as it's not a direct
       18       disagreement, it's consistent?
       19              A.       Yes.
       20              Q.       Okay.    So let's turn to Page 27.
       21       That's going to be on the top, the 27 of 96.
       22                       And if you go to the
       23       second-to-the-last paragraph, it starts -- the
       24       line -- the sentence starts with "If I'd come?"
       25              A.       I see, yes.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 37 of
                                      128

                                                                        Page 313
        1              Q.       So it says, "'If I'd come out
        2       originally as Satoshi without Dave, I don't
        3       think it would have gone anywhere.           I've had
        4       too many conversations with people who get
        5       annoyed because it's me.'"
        6                       Now, do you believe stating that
        7       that was consistent with something that
        8       Dr. Wright had told you?
        9              A.       I don't recall.
       10              Q.       You could have?
       11              A.       I could have, sure.
       12              Q.       Now, if you did -- and that's just
       13       in the transcript.       I mean, what I had said is
       14       what it says.
       15              A.       I believe you.
       16              Q.       I'm not trying to trick you.
       17                       So all of your -- so, essentially,
       18       would it be fair to say all we really know from
       19       that is that Craig Wright didn't say Dave isn't
       20       Satoshi?
       21                       MR. FREEDMAN:      Objection to form.
       22              Q.       Meaning -- well, what would
       23       something that Craig would have to state to be
       24       that was inconsistent with this statement?
       25                       MR. FREEDMAN:      Objection to form.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 38 of
                                      128

                                                                        Page 314
        1              A.       I'm not sure I'm understanding the
        2       question.
        3              Q.       Okay.    So I'm trying -- okay, so
        4       let's see if we can work this through.
        5              A.       Okay.
        6              Q.       When you state "It's consistent
        7       with what he told you," what does that mean?
        8                       MR. FREEDMAN:      Objection to form.
        9              A.       I mean, I know that Craig -- or I
       10       was told that Craig and Dave worked together.
       11              Q.       All right.     And we saw that in the
       12       e-mail from you to Ira, correct?
       13              A.       Yes.    I mean, when I say that if
       14       this statement, "'If I'd come out originally as
       15       Satoshi without Dave, I don't think it would
       16       have gone anywhere," um -- I mean, the fact
       17       that they worked together and he's talking
       18       about Dave and Satoshi together, that's
       19       consistent, right?       They had some relationship
       20       around that time.
       21              Q.       So they had some relationship.          It
       22       could have happened.       He didn't tell me
       23       anything that would say it would be impossible
       24       to happen; is that fair?
       25              A.       That what would be impossible to
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 39 of
                                      128

                                                                        Page 315
        1       happen?
        2                Q.     That Craig didn't say anything
        3       saying I never worked with Dave, because then
        4       it would be inconsistent.
        5                A.     Correct.
        6                Q.     All right.
        7                       MR. FREEDMAN:      Objection.
        8                Q.     So all you're stating is that
        9       because -- so it would be fair to say Dave told
       10       you he had a working relationship with Craig,
       11       right?    And we know that --
       12                       MR. FREEDMAN:      Objection.
       13              Q.       -- Craig said he was Satoshi.
       14       Craig said he himself was Satoshi, correct?
       15              A.       Correct.    Yes.
       16              Q.       So you're saying --
       17                       MR. FREEDMAN:      Objection.
       18              Q.       -- it's possible that he worked
       19       with Dave as Satoshi.
       20              A.       Yes.
       21                       MR. FREEDMAN:      Objection.
       22              Q.       Now, let's turn to Page 31 of 96.
       23       And now we're going to go to the line that
       24       starts -- the paragraph that starts with "The
       25       subject."
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 40 of
                                      128

                                                                        Page 316
        1              A.       Okay.
        2              Q.       Now, I'm going to read a portion
        3       of that paragraph, and then I'm going to ask
        4       you if you recall testifying about it.
        5                       "In an e-mail from Wright dated
        6       12 March 2008.      'I need your help editing a
        7       paper I am going to release later this year.             I
        8       have been working on a new form of electronic
        9       currency.    Bit cash, Bitcoin ... you are always
       10       there for me Dave.       I want you to be part of it
       11       all.   I cannot release it as me.         GMX,
       12       vistomail and Tor.       I need your help and I need
       13       a version of me to make this work that is
       14       better than me.'"
       15                       Do you recall testifying --
       16                       MR. FREEDMAN:      Objection.
       17              Q.       -- about that paragraph yesterday?
       18              A.       Yes.    Vaguely.
       19              Q.       Do you recall what your testimony
       20       was?
       21              A.       No, I don't recall what I was
       22       asked, and I don't recall what I answered.
       23              Q.       Okay.    Well, it's a good thing
       24       that I have the transcript from yesterday, so
       25       I'm going to ask you and see if what I have
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 41 of
                                      128

                                                                        Page 317
        1       written if you recall that being your response.
        2       Is that --
        3                       MR. FREEDMAN:        Objection.    Zalman,
        4              the transcript from yesterday is a
        5              rough.    That specifically says it's not
        6              to be relied on.
        7                       MR. KASS:     I know.    I'm not
        8              relying it.     I'm just asking him if it
        9              refreshes his recollection.
       10                       MR. FREEDMAN:      You can't ask if
       11              the transcript that is not a proper
       12              transcript refreshes the witness's
       13              recollection.
       14                       MR. KASS:     I could.    And --
       15                       MR. FREEDMAN:      You can ask him
       16              what he testified.
       17                       MR. KASS:     No, you can --
       18                       MR. FREEDMAN:      You can do whatever
       19              you want.
       20                       MR. KASS:     Exactly.    And you can
       21              make an objection to form.
       22                       MR. FREEDMAN:      No, no.    This is
       23              not a form objection.         You're presenting
       24              improper documents.
       25                       MR. KASS:     Vel.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 42 of
                                      128

                                                                        Page 318
        1                       MR. FREEDMAN:        The document
        2              specifically says --
        3                       MR. KASS:     Vel, please stop --
        4              stop your speaking objections.
        5                       MR. FREEDMAN:        Zalman, this is not
        6              a speaking objection.
        7                       MR. KASS:     What is it?
        8                       MR. FREEDMAN:        It's not an
        9              objection to the question, how you
       10              raised it.     It's an objection that
       11              relates to your presenting the witness
       12              with a transcript that specifically says
       13              it's rough, it cannot be relied on.
       14                       MR. KASS:     Vel.
       15                       MR. FREEDMAN:      You're trying to
       16              use that to refresh -- Zalman, let me
       17              finish making the record.
       18                       MR. KASS:     It's an improper --
       19                       MR. FREEDMAN:      And you're trying
       20              to --
       21                       MR. KASS: -- record.
       22                       MR. FREEDMAN:      Zalman, you're
       23              specifically trying to use that as a way
       24              to refresh.     That document says it
       25              shouldn't be relied on to refresh a
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 43 of
                                      128

                                                                         Page 319
        1              witness's recollection of what was
        2              stated therein.      That's not a form
        3              objection.     The objection is conduct in
        4              the deposition.      I made the record.        Now
        5              do what you like.
        6                       MR. KASS:     Vel, please do not do
        7              that again.     You know that's
        8              inappropriate.       You know the only thing
        9              you're allowed to say is objection to
       10              form.    If you think a question is
       11              improper, object to form and make that
       12              argument in front of the Judge.           Okay?
       13              That's not proper conduct, and you know
       14              it.
       15                       MR. FREEDMAN:      I disagree with
       16              your statement.      I think it's a
       17              perfectly appropriate objection of
       18              conduct, but go ahead.
       19                       MR. KASS:     All right.     The record
       20              is what it is, Vel.
       21                       MR. FREEDMAN:      If you don't think
       22              it's appropriate, Mr. Kass, you can
       23              raise it with the Court.
       24                       MR. KASS:     I don't have to raise
       25              anything.     This is my depo, Vel.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 44 of
                                      128

                                                                        Page 320
        1                       MR. FREEDMAN:      Okay.    I'm making a
        2               record.
        3                       MR. KASS:     Improper record.
        4       BY MR. KASS:
        5               Q.      Do you recall being asked:         Is
        6       this -- referring to that phrase -- consistent
        7       with the story told you about Craig's and
        8       Dave's collaboration?
        9               A.      No, I don't recall being asked
       10       that.   But I believe that I was if it's in the
       11       transcript.
       12               Q.      Okay.    And do you recall answering
       13       yes to that?
       14               A.      Again, no, I don't recall.         But I
       15       believe you.
       16               Q.      Okay.    Now --
       17                       MR. FREEDMAN:      Objection.
       18               Q.      -- if you did answer yes -- let me
       19       rephrase this.
       20                       Right now, do you believe that
       21       this paragraph is in fact consistent with what
       22       Dr. Wright told you?
       23               A.      Yes.
       24               Q.      And is it consistent, again, based
       25       on the fact that Craig said him and Dave worked
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 45 of
                                      128

                                                                        Page 321
        1       together?
        2              A.       Yes.
        3              Q.       And consistent because --
        4                       MR. FREEDMAN:      Objection.
        5              Q.       -- Dr. Wright says that Dr. Wright
        6       is Satoshi?
        7              A.       Yes.
        8                       MR. FREEDMAN:      Objection.
        9              Q.       Is there any reason that you -- is
       10       there any other reason that you believe this is
       11       consistent with what he previously told you?
       12       He, being Dr. Wright.
       13                       MR. FREEDMAN:      Objection.
       14              A.       Can you ask the question again?
       15       Is there any --
       16              Q.       That's fine.     I'm going to strike
       17       that question.      Don't worry.     We can move on.
       18              A.       Okay.
       19              Q.       Let's go on to Page 36.        Let's go
       20       to -- yup.     Let's go to the last paragraph.
       21                       Now, I'm going to read a sentence.
       22       It's "I asked Wright about this and he told me
       23       it was true that his and Kleiman's mining
       24       activity had led to a complicated trust."
       25                       Is this consistent with what you
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 46 of
                                      128

                                                                        Page 322
        1       believe Dr. Wright told you in the past?
        2              A.       Sure.    Yes.
        3              Q.       And in what way is it consistent?
        4              A.       Well, I don't think I had ever
        5       heard about any mining activity, but it's
        6       certainly consistent that he and Dave had some
        7       sort of relationship.
        8              Q.       And, therefore, this could have
        9       happened?
       10              A.       Therefore this could have
       11       happened, sure.      It's consistent.
       12              Q.       Right.    But he never actually told
       13       you that it did happen, right?
       14              A.       No, not to my recollection.
       15              Q.       Let's go to Page 76.        "'But you
       16       can'" -- I am going to read.         "'But you can
       17       say, hand on my heart, I am Satoshi Nakamoto?'"
       18                       And then you have a response.          "'I
       19       was the main part of it.        Other people helped.
       20       At the end of the day, none of this would have
       21       happened without Dave Kleiman, without Hal
       22       Finney, and without those who took over - like
       23       Gavin and Mike.'"
       24                       So, first of all, just assuming
       25       that this is -- do you know whether this is an
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 47 of
                                      128

                                                                        Page 323
        1       accurate statement by Dr. Wright?
        2              A.       No.
        3              Q.       Assuming it is an accurate
        4       statement, does it appear that Dr. Wright
        5       believes that you were instrumental in
        6       Bitcoin's success?
        7              A.       Yes.
        8                       MR. FREEDMAN:      Objection.
        9              Q.       Now, do you believe that this
       10       paragraph is consistent with what Dr. Wright
       11       had told you in the past?
       12              A.       Yes.
       13              Q.       Now, with regards to that it
       14       couldn't have happened without Dave Kleiman,
       15       how is that consistent with what he had told
       16       you?
       17              A.       Again, it's consistent because I
       18       was told they worked together.          Beyond that, I
       19       don't think I have any direct knowledge of, you
       20       know, how Dave Kleiman might have been
       21       instrumental.
       22              Q.       So, essentially, it's consistent
       23       because it could have happened?
       24              A.       Yes.
       25              Q.       Okay.    I think that's it with this
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 48 of
                                      128

                                                                         Page 324
        1       exhibit.
        2                       THE WITNESS:     Can we take a break?
        3                       MR. KASS:     Of course, yes.      Any
        4              time you want to take a break, gladly.
        5                       Okay.    Let's take a five- to
        6              ten-minute break.
        7                       VIDEO TECHNICIAN:       The time is
        8              12:02 p.m.     We are now off the record.
        9                       (Proceedings recessed at
       10              12:02 p.m., and reconvened at 12:08
       11              p.m.)
       12                       VIDEO TECHNICIAN:       The time is
       13              12:08 p.m.     We're back on the record.
       14                       MR. FREEDMAN:      This is Vel
       15              Freedman.     I just want to state for the
       16              record that during the break, the court
       17              reporter and the videographer mentioned
       18              that there are some issues hearing the
       19              objections that are being made, an issue
       20              with the speakerphone going on mute when
       21              multiple people are talking.          We are
       22              going to try to monitor the realtime
       23              transcript and make sure they are there,
       24              but it's not always possible.          And so
       25              we're not exactly sure how to deal with
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 49 of
                                      128

                                                                         Page 325
        1               the situation, but we just want to make
        2               a record to reflect that not all
        3               objections are coming through.
        4                        MR. KASS:    All right.     And, Vel, I
        5               understand what you just raised, and I
        6               just ask if you could do your best that
        7               if there is an objection and you don't
        8               note it on the realtime, if you could
        9               just try to make it known that it's not
       10               there, and then we'll just deal with it
       11               as necessary.
       12                        MR. FREEDMAN:     Absolutely.     I'm
       13               just looking at documents and taking
       14               notes.   I can't always look at the
       15               realtime, but I'm going to try that.
       16                        MR. KASS:    Okay.
       17       BY MR. KASS:
       18               Q.       You had previously testified that
       19       a bunch of statements were consistent because
       20       Dr. Wright had told you he had worked with
       21       Dave.   Is that accurate?
       22                        MR. FREEDMAN:     Objection.
       23               A.       Yes.
       24               Q.       Do you know the nature of their
       25       relationship?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 50 of
                                      128

                                                                        Page 326
        1              A.       No.
        2              Q.       Do you know if one was an employee
        3       of the other?
        4              A.       No.
        5              Q.       Do you know if one was an
        6       independent contractor of the other?
        7              A.       No.
        8              Q.       Do you know if one was
        9       volunteering?
       10              A.       No.
       11              Q.       Do you know if there was a
       12       partnership?
       13              A.       No.
       14              Q.       Now, I'm going to ask you to turn
       15       to Exhibit 16.
       16                       MR. KASS:     And, Vel, that's
       17              GAVIN_0622.      And it was introduced by
       18              you yesterday.
       19                       MR. FREEDMAN:      Got it.
       20              Q.       Do you recall being shown this
       21       e-mail yesterday?
       22              A.       Yes.
       23              Q.       Okay.    And do you recall who you
       24       were communicating with in this e-mail?
       25              A.       This is Uyen Nguyen [win-win].          I
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 51 of
                                      128

                                                                        Page 327
        1       believe they -- well, they said they were
        2       somebody named Uyen Nguyen.
        3              Q.       Do you know who Uyen Nguyen is?
        4              A.       No.
        5              Q.       Do you know if Uyen Nguyen has any
        6       relationship to Dr. Craig Wright?
        7              A.       No.
        8              Q.       So is it fair to say this is just
        9       an e-mail that you received from a person who
       10       was unknown to you?
       11              A.       Yes.
       12              Q.       Do you know whether any of the
       13       information that is contained in this e-mail
       14       exchange is true?
       15              A.       No.
       16              Q.       Do you have any personal knowledge
       17       about the information that is contained in this
       18       e-mail exchange?
       19              A.       No.
       20              Q.       And so, for example, when it says
       21       on the second paragraph from the top, first
       22       word says, "nLocktime is what controls a
       23       trust," do you know if that's true?
       24              A.       No.
       25              Q.       Do you know anything about this
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 52 of
                                      128

                                                                        Page 328
        1       trust?
        2              A.       No.
        3              Q.       Do you know what controls the
        4       trust?
        5              A.       No.
        6              Q.       So is it fair to say that when you
        7       were being asked questions yesterday about this
        8       document, you were just reading off an e-mail?
        9              A.       Uh, yes.
       10                       MR. FREEDMAN:      Objection.
       11              A.       And, well -- and assuming that the
       12       information in the document was true, I was
       13       answering questions about what that would mean.
       14              Q.       All right.     And when you say
       15       "answering questions about what that would
       16       mean," does that mean what your interpretation
       17       of what you think this e-mail means?
       18              A.       Yes.
       19              Q.       Now, I want to turn to what has
       20       previously been marked as Exhibit 23, and that
       21       ends in -- it's a GAVIN, and it ends with 0047.
       22                       Do you recall being shown this
       23       e-mail yesterday?
       24              A.       Yes.
       25              Q.       And do you recall being asked some
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 53 of
                                      128

                                                                        Page 329
        1       questions about this e-mail?
        2              A.       Vaguely, yes.
        3              Q.       Okay.    And do you see where the
        4       e-mail -- and who is this e-mail from?
        5              A.       Stefan Matthews.
        6              Q.       Now, do you see on the first line
        7       it says, "He has agreed to sign a new message
        8       twice, once with block 1 and once with block 9
        9       keys"?
       10              A.       Yes.
       11              Q.       Do you recall being asked whether
       12       that should have been relatively simple to do?
       13              A.       I think it was a conditional, if
       14       he has the private keys, would that be a simple
       15       thing to do.
       16              Q.       Okay.
       17              A.       And I believe I answered yes.
       18              Q.       Now, I'm going to ask the reverse
       19       conditional.     If he doesn't have the private
       20       keys, would that have been something hard to
       21       do?
       22              A.       It would be impossible.
       23              Q.       So right now, you do not -- and do
       24       you know whether he in fact -- he, being
       25       Dr. Wright -- in fact had the keys on May 2,
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 54 of
                                      128

                                                                         Page 330
        1       2016?
        2               A.      I don't know.
        3               Q.      So are you able to testify as to
        4       whether this would have been an easy thing for
        5       him to do -- to have done?
        6                       MR. FREEDMAN:      Objection.
        7               A.      Again --
        8               Q.      I can rephrase it if that's...
        9                       I'll rephrase it.       So I'm removing
       10       a conditional.      I'm not saying you did.        I'm
       11       saying --
       12               A.      You're removing a conditional.
       13               Q.      Right now based on the knowledge
       14       you had on that date, could you state with any
       15       certainty whether it would have been easy for
       16       Dr. Wright to do?
       17               A.      No.
       18                       MR. FREEDMAN:      Objection.
       19                       MR. KASS:     Vel, what's the basis
       20               for that objection?
       21                       MR. FREEDMAN:      I just don't
       22               understand the question.
       23                       MR. KASS:     Okay.
       24                       MR. FREEDMAN:      I'm not sure the
       25               witness does, either.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 55 of
                                      128

                                                                        Page 331
        1                       MR. KASS:     Well, he answered, so I
        2              think he did.
        3                       MR. FREEDMAN:      Oh.   He answered
        4              what he thinks you said.          I'm not sure
        5              what he answered is what you asked.
        6                       MR. KASS:     That's fine.     I just
        7              wanted to know what your basis was.
        8                       MR. FREEDMAN:      I've seen the
        9              transcript, and I don't know if I
       10              misspoke or the transcript is
       11              mistranscribed, but what I said before
       12              is, what I meant to say is, he answered
       13              what he thinks you asked, but I'm not
       14              sure what he answered is what you asked.
       15                       MR. KASS:     Okay.
       16       BY MR. KASS:
       17              Q.       Okay.    Now, I'm going to ask you
       18       to turn to Exhibit 33, and that's GAVIN_0344.
       19       And I'm also going to ask you to pull up a
       20       second e-mail, and I will tell you which one
       21       that is in a second.       And that's going to be
       22       Exhibit 37, and that ends -- it's a GAVIN one,
       23       and it ends in 0869.
       24                       MR. FREEDMAN:      You cut out.     Zero
       25              what?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 56 of
                                      128

                                                                          Page 332
        1                       MR. KASS:     869.
        2                       MR. FREEDMAN:      All right.     Thank
        3              you.
        4              Q.       Do you recall being shown these
        5       e-mails yesterday?
        6              A.       Yes.
        7              Q.       Do you recall being asked a series
        8       of questions about these e-mails?
        9              A.       Vaguely, yes.
       10              Q.       Do you recall a question on
       11       Exhibit 37 about over 100 million?
       12                       So that's Exhibit 37, first line
       13       from the top.
       14              A.       I don't recall what the question
       15       was.
       16              Q.       But do you remember a discussion
       17       about 100 million and you weren't really sure
       18       what that was?
       19              A.       Yes, 100 million --
       20                       MR. FREEDMAN:      Objection.
       21              A.       -- somethings.
       22              Q.       Exactly.
       23              A.       Yes, I do recall.
       24              Q.       Do you recall being asked a series
       25       of questions about Dr. Wright's net worth based
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 57 of
                                      128

                                                                        Page 333
        1       on Exhibit 33 and 37?
        2              A.       Vaguely, yes.
        3              Q.       Now, do you have any personal
        4       knowledge as to Dr. Craig Wright's wealth?
        5                       MR. FREEDMAN:      Objection.
        6              A.       No.     The only personal knowledge I
        7       have is how he dresses, how he presents
        8       himself, the fact that, you know -- well,
        9       actually, I have no personal knowledge about
       10       his travels, but he said that he travels and
       11       lives a nice life-style.
       12              Q.       Thank you.     Let's break that down.
       13       So let's first talk about things that you've
       14       observed with your senses with regards to Craig
       15       Wright's wealth, and then we'll deal with the
       16       other half afterwards.
       17                       So what have you observed with
       18       regards to Craig Wright's wealth with your own
       19       senses?
       20              A.       When I met him in London, he
       21       seemed well-dressed.       He seemed well-spoken.
       22       He seemed like a person who was not poor, was
       23       not lower class.
       24              Q.       Okay.    Now, is the way someone
       25       dressed always an indicator -- or is it a
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 58 of
                                      128

                                                                        Page 334
        1       good -- do you believe it's a good indicator of
        2       someone's net worth?
        3                A.     No.
        4                Q.     Is it possible to be --
        5                       MR. FREEDMAN:      Objection.
        6                Q.     -- well-dressed but heavily in
        7       debt?
        8                A.     Yes.     Absolutely.
        9                Q.     And does one have to be --
       10                       MR. FREEDMAN:      Objection.
       11               Q.      Does one have to have a fortune in
       12       Bitcoin to be well-dressed?
       13               A.      No.
       14               Q.      And the fact that somebody is
       15       well-dressed, does that mean they have a
       16       fortune in Bitcoin?
       17               A.      No, certainly not.
       18               Q.      Does that mean they have a lot of
       19       money?
       20               A.      No, not necessarily.
       21               Q.      All right.     So that's how -- have
       22       we covered everything that you've observed with
       23       your own senses?
       24               A.      Yes.
       25               Q.      Now --
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 59 of
                                      128

                                                                        Page 335
        1                       MR. FREEDMAN:      Objection.
        2              Q.       So is it fair to say that
        3       everything else that you know about
        4       Dr. Wright's net worth is you heard from
        5       somebody else or somebody?
        6                       MR. FREEDMAN:      Objection.
        7              A.       Yes.   That's fair to say.
        8              Q.       So now going back to these two
        9       e-mails which are Exhibit 33 and 37, Exhibit 37
       10       says "That is individuals with over 100 million
       11       net wealth," correct?
       12                       Do you see that?
       13              A.       Yes.
       14              Q.       All right.     Do you know if
       15       that's -- do you know if Dr. Wright has over
       16       100 million net wealth?
       17              A.       My assumption, reading this
       18       e-mail, is that he has more than 100 million
       19       Australian dollars, because this was in the
       20       context of a discussion about Australian tax
       21       office stuff.
       22              Q.       Do you have any personal knowledge
       23       as to whether that's actually true?
       24                       MR. FREEDMAN:      Objection.
       25              A.       No.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 60 of
                                      128

                                                                         Page 336
        1                Q.     So is this just based on an e-mail
        2       that a person had sent by Dr. Wright?
        3                       MR. FREEDMAN:      Sorry.    There was
        4                an objection between the "Do you have
        5                any personal knowledge as to whether
        6                that's actually true" and "No."
        7                Q.     So is this just based on an e-mail
        8       that appears to have come from Dr. Craig
        9       Wright's e-mail?
       10              A.       Yes.
       11              Q.       Now, assuming that this is
       12       accurate, because we don't know if it is,
       13       correct?
       14                       So, again, assuming that this is
       15       accurate, do you know the source of those
       16       funds?    Of the net worth.
       17              A.       No.
       18              Q.       Could Dr. Wright have won the
       19       lottery and got fabulously wealthy?
       20              A.       It's possible, yes.
       21              Q.       Could he have inherited a lot of
       22       wealth?
       23              A.       It's possible, yes.       I have no
       24       knowledge.
       25                       MR. FREEDMAN:      Objection.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 61 of
                                      128

                                                                        Page 337
        1              Q.       Could he have purchased a lot of
        2       Bitcoins when they were really cheap in the
        3       early days?
        4                       MR. FREEDMAN:      Objection.
        5              A.       Yes, that's possible, too.
        6              Q.       And do you have any knowledge
        7       whether Dave Kleiman was involved in generating
        8       any of this wealth?
        9              A.       No.
       10                       MR. FREEDMAN:      Objection.
       11              Q.       If this wealth exists, do you know
       12       if it's held in Dr. Wright's name?
       13              A.       No.
       14                       MR. FREEDMAN:      Objection.
       15              Q.       Do you know if this wealth is
       16       locked up in a trust somewhere?
       17              A.       No.
       18              Q.       Do you know if Dr. Wright has
       19       access to this wealth?
       20              A.       No.
       21                       MR. KASS:     Let's take a
       22              five-minute break.       I'm actually getting
       23              close to -- I'm not entirely done, but
       24              I'm getting close.       I just want to go
       25              over my notes and see if I have anything
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 62 of
                                      128

                                                                           Page 338
        1              else.
        2                       VIDEO TECHNICIAN:       The time is
        3              12:24 p.m.     We are off the record.
        4                       (Proceedings recessed at
        5              12:24 p.m.     and reconvened at 12:33
        6              p.m.)
        7                       VIDEO TECHNICIAN:       The time is
        8              12:33 p.m.     We are back on the record.
        9       BY MR. KASS:
       10              Q.       All right.     I'm going to ask you
       11       to turn now to what has previously been marked
       12       as Exhibit 35, and that's GAVIN_0274.
       13                       And then I'm going to also ask you
       14       to turn to exhibit that has been previously
       15       marked as 34, and that ends in -- it's GAVIN
       16       and it's 0732.
       17                       Do you recall being asked
       18       questions about these --
       19                       MR. FREEDMAN:      Sorry, Zalman.      I
       20              can't seem to find the first one.           I
       21              have GAVIN_0372.       What was the other
       22              one?
       23                       MR. KASS:     It's 1274.
       24                       MR. FREEDMAN:      Got it.    Thank you.
       25              Q.       Do you recall being shown these
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 63 of
                                      128

                                                                        Page 339
        1       two exhibits yesterday?
        2              A.       Yes.
        3              Q.       And do you recall being asked
        4       questions about these exhibits?
        5              A.       Vaguely, yes.
        6              Q.       Okay.    Now, on the exhibit that's
        7       labeled 35, do you see the second line.            It
        8       says, "I have sufficient funds that they can
        9       force me to sell"?
       10              A.       Yes.
       11              Q.       And then do you see in the
       12       paragraph under, it says, "It would mean
       13       dumping 400 million in coin to pay"?
       14              A.       Yes.
       15              Q.       Again, do you have any personal
       16       knowledge as to whether this is true?
       17              A.       No.
       18              Q.       Do you know --
       19                       MR. FREEDMAN:      Objection.
       20              Q.       -- what "coin" refers to in this
       21       e-mail?
       22              A.       I assumed it meant Bitcoin.
       23              Q.       Right.    Could it have meant
       24       another type of coin?
       25                       MR. FREEDMAN:      Objection.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 64 of
                                      128

                                                                         Page 340
        1               A.       It could be a colloquial phase for
        2       money in general.
        3               Q.       Could it be that Dr. Wright is a
        4       coin collector?
        5                        MR. FREEDMAN:     Objection.
        6               A.       It seems unlikely anybody --
        7                        MR. FREEDMAN:     I'm sorry.     I'm
        8               just seeing objection.       There was an
        9               objection, or at least there was
       10               supposed to be an objection, between
       11               "Could it have meant to be another
       12               coin?"   And you have the last objection.
       13               Q.       Mr. Andresen, I'm sorry, you got
       14       cut off in the middle of your answer.            What was
       15       your answer?
       16               A.       My answer was 400 million in
       17       collectable coins seems unlikely.           That would
       18       be a large pile of collectable coins.            So I
       19       assume he's not referring to some physical
       20       coin.   But I suppose it could be possible.
       21       Although, in the context of this e-mail where
       22       he talks about signing, it seems unlikely to
       23       me.
       24               Q.       Unlikely.    But you don't know with
       25       any certainty what he's really referring to?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 65 of
                                      128

                                                                        Page 341
        1              A.       I don't know with absolute --
        2                       MR. FREEDMAN:        Objection.
        3              A.       I don't know with absolute
        4       certainty what he's referring to.
        5              Q.       And you don't know what he's
        6       saying is in fact accurate?
        7              A.       Correct.    I don't even know --
        8                       MR. FREEDMAN:        Objection.
        9              A.       -- if craig@rcjbr.org is the Craig
       10       Wright that I met in London.
       11              Q.       Okay.    And let's go to Exhibit 35,
       12       which -- 34.     I apologize.      34.
       13                       Is it your answers apply to this
       14       e-mail also, that again you have no personal
       15       knowledge as to the contents of this e-mail?
       16                       MR. FREEDMAN:      Sorry, Zalman.
       17              This is Bates 372?
       18                       MR. KASS:     Yes.    No, no.     This is
       19              732.
       20                       MR. FREEDMAN:      Oh.   Hold on.     Can
       21              you give me one second to get the
       22              document?     I apologize.
       23                       MR. KASS:     Yes.    And I'm going to
       24              actually rephrase that question.
       25                       MR. FREEDMAN:      I got it.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 66 of
                                      128

                                                                        Page 342
        1       BY MR. KASS:
        2                Q.     Okay.    So let's look at the one
        3       line that says -- second from the bottom
        4       paragraph, "I have sufficient funds that they
        5       can force me to sell" at the bottom.
        6                A.     I see that.
        7                Q.     Do you know if that's true?
        8                A.     No.     I have no independent
        9       knowledge that that's true.
       10              Q.       Sure.    And do you see a reference
       11       on the third paragraph from the top relating to
       12       "They is part" -- stating, "They is part a few
       13       people (not all) in the tax office - years of
       14       hate."
       15                       Do you know anything about that?
       16              A.       I don't have any --
       17                       MR. FREEDMAN:      Objection.
       18              A.       No.   I have no independent
       19       knowledge about what happened between Craig
       20       Wright and a tax office.
       21              Q.       So would it be fair to say that,
       22       at most, you're reading an e-mail that appears
       23       to have been sent, or may have been sent, from
       24       Dr. Wright's e-mail address and just
       25       interpreting what it says based on your -- on
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 67 of
                                      128

                                                                        Page 343
        1       your belief?
        2              A.       Sure.    Yes.
        3              Q.       Okay.    Do you recall testifying
        4       yesterday that you believe Dr. Wright lied to
        5       you?
        6              A.       Yes.
        7              Q.       What do you believe the lie was?
        8              A.       I believe he deceived me, which
        9       deception I believe is a form of lying.
       10              Q.       Okay.
       11              A.       He deceived me about the proof
       12       that he would provide to the world that he had
       13       a private key to one of the early Bitcoin
       14       blocks.
       15              Q.       Now, did he say one thing to you
       16       and then do something different?          That he was
       17       going to do this, and then he didn't do it?
       18              A.       I don't think he ever explicitly
       19       said what he was going to do.
       20              Q.       Okay.    So is it fair to say that
       21       you maybe feel misled about what he did?
       22              A.       I definitely feel misled about
       23       what he did.
       24              Q.       Disappointed?
       25              A.       Disappointed, yes.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 68 of
                                      128

                                                                         Page 344
        1              Q.       But he didn't say a direct
        2       untruth?
        3              A.       Yes.
        4                       MR. FREEDMAN:      Objection.
        5              Q.       Are you familiar with SegWit?
        6              A.       Yes.
        7              Q.       What is SegWit?
        8              A.       SegWit is a technical change to
        9       Bitcoin that I could go into detail about, but
       10       I'm not sure you want me to.
       11              Q.       High -- hmm.     Let me ask -- okay,
       12       let's keep it like that, high level, and we'll
       13       see how deep I want to dig.
       14              A.       Okay.
       15              Q.       Did SegWit change the way
       16       transactions are stored on the blockchain?
       17              A.       SegWit introduced a new way of
       18       storing transactions on the blockchain.            The
       19       old way of storing transactions on the
       20       blockchain are still valid with the SegWit
       21       change.
       22              Q.       And if somebody has an old version
       23       of the Bitcoin software pre-SegWit, is it able
       24       to interact with the newer transactions after
       25       SegWit?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 69 of
                                      128

                                                                        Page 345
        1               A.      No.     If you have an old version of
        2       the software, it won't understand the new form
        3       of transactions.
        4               Q.      And is that a widely-accepted
        5       belief in the Bitcoin community?
        6               A.      Yes, I believe so.
        7                       I should amend my previous
        8       statement --
        9               Q.      Okay.
       10               A.      -- because the way SegWit is
       11       implemented, I believe old versions of the
       12       software will falsely accept SegWit
       13       transactions.     It will not properly validate
       14       them.
       15               Q.      Okay.    So -- what do you mean by
       16       that?   I don't want to speak for you.
       17               A.      So the job of the Bitcoin software
       18       is to make sure that only valid transactions
       19       are accepted --
       20               Q.      Mm-hmm.
       21               A.      -- and what's called confirmed.
       22               Q.      Mm-hmm.
       23               A.      And so SegWit introduced a new
       24       kind of transaction to maintain compatibility.
       25                       Old versions of the software
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 70 of
                                      128

                                                                        Page 346
        1       accept all SegWit transactions as valid.
        2       Whereas, new versions of the software do you
        3       can think of it as deeper checks to make sure
        4       that they actually are valid.          And the
        5       assumption is the miners who do the ultimate
        6       validation all run the fully-validating
        7       SegWit-compatible latest version of the Bitcoin
        8       software.
        9              Q.       So is it fair to say that an older
       10       version of the Bitcoin software can't validate
       11       the newer SegWit transactions?
       12              A.       Yes.
       13              Q.       So would it also be fair to say
       14       that the actual miner who is going to validate
       15       this transaction, right, who by chance happened
       16       to get the correct hashing and non- -- do the
       17       correct --
       18              A.       A miner who solves the block?
       19              Q.       Thank you.     The miner who solves
       20       the block cannot be a miner running the old
       21       software?
       22              A.       They could get lucky.
       23              Q.       Okay.
       24              A.       So, I mean, they might have some
       25       SegWit transactions that they accept that turn
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 71 of
                                      128

                                                                        Page 347
        1       out to be valid.        But if they were to accept --
        2       if they were to create a block containing an
        3       invalid SegWit transaction, according to the
        4       new rules, then the other miners would reject
        5       their block.     And so it would not be accepted.
        6       They would lose money.
        7              Q.       Is it fair to say that it's not
        8       fully compatible --
        9              A.       Yes.
       10              Q.       -- the two versions?
       11              A.       Definitely fair to say they're not
       12       fully compatible.
       13              Q.       And what's your basis for this
       14       knowledge?
       15              A.       I reviewed the SegWit code
       16       changes, or many of the SegWit code changes.
       17              Q.       And is one reason that the older
       18       software can't recognize the newer transactions
       19       is because the way the transaction is
       20       structured is kind of mixed about?
       21              A.       Yes.
       22              Q.       Okay.    Got it.
       23                       Prior to yesterday's deposition,
       24       did you speak with counsel representing Ira
       25       Kleiman or Dave Kleiman?        Let's do Dave
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 72 of
                                      128

                                                                        Page 348
        1       Kleiman, or the Estate of Dave Kleiman.
        2              A.       Yes.    They gave me a phone call
        3       informing me that this deposition would happen.
        4              Q.       And do you recall when that phone
        5       call was?
        6              A.       I don't recall.
        7              Q.       Prior to that phone call, did you
        8       have any communication with them?
        9              A.       Yes.    We had a phone call
       10       discussing the subpoena, and going through the
       11       subpoena.
       12              Q.       Okay.    Now, did you have any phone
       13       calls, other than the two phone calls that you
       14       just mentioned?
       15              A.       I don't believe so, no.
       16              Q.       Did you have any e-mail
       17       communications with counsel for doctor -- I
       18       mean, for the Plaintiffs?
       19              A.       Probably.     Yes.
       20                       MR. KASS:     Vel, I'm going to
       21              request those.
       22              Q.       Let's start with the first phone
       23       call regarding the subpoena.         What was
       24       discussed during that phone call?
       25              A.       The scope of the subpoena and
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 73 of
                                      128

                                                                        Page 349
        1       mechanics of how I would respond to the
        2       subpoena.
        3              Q.       Did you discuss anything
        4       substantively about the Plaintiffs' claims in
        5       this case?
        6              A.       No, I don't believe so.
        7              Q.       And do you recall which attorneys
        8       were on that phone call, their names?
        9              A.       No, I don't.
       10              Q.       Now, in the second phone call, was
       11       that more recent?
       12              A.       Yes, that was more recent.
       13              Q.       Was it within the past few months?
       14              A.       Yes.
       15              Q.       And what was the substance of the
       16       second phone call?
       17              A.       It was logistics of this
       18       deposition.
       19              Q.       Did they ask you any substantive
       20       questions?
       21              A.       No, not that I recall.
       22              Q.       Did they ask you anything about
       23       your relationship with Dr. Craig Wright?
       24              A.       I don't believe so, no.
       25              Q.       Did they ask you anything about
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 74 of
                                      128

                                                                        Page 350
        1       the proof session that happened in London?
        2               A.      I don't think they asked me
        3       anything about it.       I think that they did say
        4       that they would be asking questions about it.
        5               Q.      Okay.    Did they say that they were
        6       going to be asking questions about anything
        7       else?
        8               A.      Not that I recall, no.
        9               Q.      And how long did that phone call
       10       last for?    Approximately.
       11               A.      Maybe ten minutes.
       12               Q.      And do you know the attorneys that
       13       were on that phone call, their names?
       14               A.      No, I don't.
       15               Q.      Could one have been Velvel
       16       Freedman?
       17               A.      Very possibly, yes.
       18                       MR. KASS:     I'm going to mark the
       19               next exhibit, although this is a little
       20               risky, because starting a new sheet I
       21               don't know if there is another sheet
       22               around there.     So I may be jumping.
       23                       COURT REPORTER:      Let me tell you
       24               that.
       25                       (Discussion off the record.)
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 75 of
                                      128

                                                                        Page 351
        1                       (Document marked for
        2              identification as Andresen Exhibit 74)
        3                       MR. KASS:     I'm going to introduce
        4              Exhibit 74, and this is GAVIN_0023.
        5                       MR. FREEDMAN:      Is this one of the
        6              ones you sent me?
        7                       MR. KASS:     Yes, it is.     I sent it
        8              in an e-mail.
        9                       MR. FREEDMAN:      Got it.    Thank you.
       10       BY MR. KASS:
       11              Q.       Do you recognize this document?
       12              A.       Yes.
       13              Q.       What is it?
       14              A.       It's an e-mail from Stefan
       15       Matthews to me.
       16              Q.       And what do you say in the
       17       substance of that e-mail?
       18              A.       I say that I signed an NDA
       19       agreement and gave him a Hushmail address to
       20       communicate with me.
       21                       MR. KASS:     Now, I'm going to
       22              introduce as Exhibit 75, and it's Bates
       23              number 0024.
       24                       (Document marked for
       25              identification as Andresen Exhibit 75)
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 76 of
                                      128

                                                                        Page 352
        1               Q.      And do you recognize this
        2       document?    If it helps, it's sequentially
        3       numbered.
        4               A.      Sure.    Yes.   It's probably the
        5       signed NDA agreement that was the attachment
        6       from the e-mail.
        7               Q.      Correct.    And if you go to Page 3,
        8       do you see where it says "Signed by Gavin
        9       Andresen."
       10               A.      Yes.
       11               Q.      Is that in fact your signature?
       12               A.      That is my signature.
       13               Q.      And do you believe that you signed
       14       it?
       15               A.      I do believe I signed it, yes.
       16               Q.      Now, do you know if this
       17       non-disclosure agreement was ever revoked?
       18               A.      I don't know.
       19               Q.      And prior to sitting -- now, let's
       20       just look -- I just want to go to the first
       21       page.   Under 1.1, it says, "We EITC."
       22                       And then also if you go to the
       23       last page, Page 3, and then it says -- it's
       24       blank over here, but it seems like it should be
       25       signed by "(a director) for and on behalf of
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 77 of
                                      128

                                                                        Page 353
        1       EITC Holding Limited"?
        2              A.       Yes.
        3              Q.       So is it fair to say that this
        4       agreement is entered into between you and EITC
        5       Holding Limited?
        6              A.       Assuming that they signed --
        7              Q.       Signed it, yeah.
        8              A.       -- their copy, sure.
        9              Q.       That's who it was intended to be
       10       entered into with?
       11              A.       Yes.
       12              Q.       Prior to being deposed, did you
       13       reach out to EITC to see if they had any
       14       objections to you providing testimony?
       15              A.       No, I did not.
       16              Q.       And let's just look at Paragraph
       17       1.2.   And it seemed like it defines
       18       "Confidential Information."
       19                       Do you see that?
       20              A.       Yes.
       21              Q.       And it says [As Read]:
       22       Confidential Information means all confidential
       23       or proprietary information (however recorded or
       24       preserved) that is associated or made available
       25       before or after the date of this agreement (in
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 78 of
                                      128

                                                                        Page 354
        1       any form or medium), directly or indirectly, by
        2       the Provider to the recipient.          For the
        3       avoidance of doubt, the fact of any
        4       confirmation or admission concerning the
        5       identity of the creator of blockchain and
        6       Bitcoin is Confidential information.
        7                        Do you see where it says that
        8       there?
        9              A.        I see where it says that, yes.
       10                       MR. KASS:     Okay.    I think I'm
       11              done, Vel.     It's all yours.
       12                       MR. FREEDMAN:      Okay.    Can we take
       13              a five-minute break and then we'll get
       14              back on the record?
       15                       MR. KASS:     Yes.
       16                       VIDEO TECHNICIAN:       The time is
       17              12:54 p.m.     And I'm going to close out
       18              media unit number one of today's
       19              deposition.     We are off the record.
       20                       (Proceedings recessed at
       21              12:54 p.m., and reconvened at 1:03 p.m.)
       22                       VIDEO TECHNICIAN:       The time now is
       23              1:03 p.m.     We're coming back on the
       24              record.    Now beginning media unit number
       25              two in today's deposition with Gavin
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 79 of
                                      128

                                                                        Page 355
        1              Andresen.     We're on the record.
        2                       MR. KASS:     And just before we
        3              start, I'm going to designate the entire
        4              deposition transcript confidential,
        5              especially in light of the nondisclosure
        6              agreement.     And I believe the witness
        7              also may have some additional portions
        8              that the witness wants to designate as
        9              confidential.      I'm not sure if the
       10              witness wants to do it now or just send
       11              an e-mail to counsel.        How would you
       12              like to proceed?
       13                       THE WITNESS:     I will send an
       14              e-mail to counsel.       But I would request
       15              that the majority of this remain
       16              confidential.
       17                       MR. KASS:     Okay.
       18       EXAMINATION
       19       BY MR. FREEDMAN:
       20              Q.       All right.     Mr. Andresen, we met
       21       yesterday, so I'm not able to be there in
       22       person today, but thank you for coming back.
       23              A.       You're welcome.
       24              Q.       You mentioned yesterday that you
       25       might have Bitcoin from your short mining
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 80 of
                                      128

                                                                        Page 356
        1       activity back in 2010.        Do you recall that?
        2                A.     Yes, I do.
        3                Q.     Did you check last night whether
        4       or not you had any?
        5                A.     No, I did not.
        6                Q.     To the best of your recollection
        7       right now, do any of the coinbases address --
        8       the coinbase addresses of those blocks have all
        9       50 coins remaining in them, or have you
       10       certainly spent at least some out of all of the
       11       coinbase addresses?
       12              A.       I've certainly moved them to other
       13       wallets.
       14              Q.       So would it be fair to say at the
       15       current moment, you do not have any -- you do
       16       not have any Bitcoin that reside in the
       17       coinbase address they were originally mined in
       18       back in 2010?
       19              A.       Correct.
       20              Q.       Okay.    Thank you.
       21                       Where does Jon Matonis live?
       22              A.       I don't know where Jon Matonis
       23       lives.
       24              Q.       Do you know his e-mail address?
       25              A.       Not off the top of my head, but
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 81 of
                                      128

                                                                        Page 357
        1       it's in my contact list.
        2              Q.       Could you look that up for me if
        3       we sent you an e-mail after the deposition?
        4              A.       Yes.
        5              Q.       Do you know his phone number?
        6              A.       I may have a phone number in my
        7       contacts for him.
        8              Q.       Would you mind looking that up for
        9       me also after the deposition?
       10              A.       Sure.    I could do that.
       11              Q.       What about his business address?
       12       Do you happen to have that?         Or a home address?
       13              A.       I don't think I have any physical
       14       addresses for him, no.
       15              Q.       Would you expect that Mr. Matonis
       16       has knowledge akin to yours about the proof
       17       session and interactions directly with Craig
       18       Wright?
       19                       MR. KASS:     Objection to form.
       20              A.       I believe Jon told me that he also
       21       witnessed some sort of proof, but I have no
       22       details of whether it was the same sort of
       23       proof session that I had with Dr. Wright or
       24       something completely different.
       25                       I haven't asked him, and he hasn't
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 82 of
                                      128

                                                                        Page 358
        1       told me.
        2                Q.     Mr. Andresen, have you ever heard
        3       the name Calvin Ayre [Ire], A-y-r-e?
        4                A.     Yes, I've heard --
        5                Q.     Or Ayre [Air].
        6                A.     Yes, I've heard the name Calvin
        7       Ayre.
        8                Q.     In what context?
        9                A.     He's a personality in the Bitcoin
       10       world.
       11               Q.      Was there any connection -- strike
       12       that.
       13                       To your knowledge, was there any
       14       connection between Calvin Ayre and Craig
       15       Wright?
       16               A.      Not to my knowledge.
       17               Q.      Have you ever heard the name
       18       nChain?
       19               A.      nChain.    Maybe.    There are many
       20       whatever chains in the Bitcoin blockchain
       21       world.
       22               Q.      Would it surprise you -- strike
       23       that.
       24                       Do you recall the name EITC
       25       Holdings Limited?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 83 of
                                      128

                                                                        Page 359
        1              A.       EITC Holdings Limited.        Yes, I
        2       remember that because I was told EITC stands
        3       for East Indian Trading Company.
        4              Q.       And in what context did you hear
        5       that name?
        6              A.       When I flew to London, one of the
        7       people I met with was one of the EITC people,
        8       and the non-disclosure agreement that I signed
        9       was with EITC Holdings.
       10              Q.       So this is the company we
       11       discussed yesterday being the money men?
       12                       MR. KASS:     Object to form.
       13              A.       Yes.   One of the -- one of the --
       14       yes.   EITC Holdings was -- yes, the business
       15       that I was told was getting involved with Craig
       16       Wright in some form.
       17              Q.       I believe you said yesterday they
       18       were a type of venture capital firm; is that
       19       correct?
       20              A.       That was my understanding, yes.          I
       21       might have done some online research --
       22                       MR. KASS:     And object to form.
       23              A.       -- looking at what they did.          But,
       24       yes, some sort of investment, venture
       25       capital --
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 84 of
                                      128

                                                                        Page 360
        1                Q.     And the reason that you -- sorry,
        2       go ahead.
        3                A.     Some sort of investment or venture
        4       capital firm.
        5                Q.     And the reason we use the term
        6       money men is because it was your understanding
        7       that they were providing the funding associated
        8       with Craig's coming-out as Satoshi Nakamoto?
        9                       MR. KASS:     Object to form.
       10              A.       Yes.   That was my understanding.
       11              Q.       Mr. Andresen, would it surprise
       12       you to hear that Calvin Ayre is behind the
       13       entire coming-out as Satoshi Nakamoto is Craig
       14       Wright?
       15                       MR. KASS:     Object to form.
       16              A.       Uh, would it surprise me.         Um.
       17       Uh.   I mean, this whole affair has been very
       18       weird.    So, no, I don't think it would surprise
       19       me.
       20              Q.       Was there -- thinking back to your
       21       time in London, was there any reference to a
       22       mysterious backer or a business mogul, or some
       23       other shadowy figure, that might be consistent
       24       with a reference to Calvin Ayre?
       25                       MR. KASS:     Object to form.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 85 of
                                      128

                                                                        Page 361
        1              A.       No, not that I recall.
        2              Q.       Mr. Andresen, you never spoke
        3       directly -- strike that.
        4                       Did you ever speak to Satoshi
        5       Nakamoto via telephone?
        6              A.       No.
        7              Q.       Did you ever speak to him in any
        8       other way besides written correspondence via
        9       your e-mails and private Bitcoin forum
       10       messages?
       11              A.       No.
       12              Q.       So is it possible that the person
       13       you were conversing with in 2010 and 2011 was
       14       actually more than one person?
       15              A.       Yes, that's possible.
       16              Q.       You reviewed many of the e-mails
       17       that appear to have come from Craig Wright's
       18       addresses during this deposition; would that be
       19       a fair characterization?
       20              A.       Yes.
       21              Q.       And you've spoken to Craig --
       22       strike that.
       23                       Do you have any indication that it
       24       wasn't Craig sending you those e-mails?
       25              A.       No, I have no indication that it
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 86 of
                                      128

                                                                        Page 362
        1       was not Craig -- the Craig Wright I met in
        2       London sending me those e-mails.
        3               Q.      Did Craig ever tell you that you
        4       should not trust e-mails that appear to come
        5       from him?
        6                       MR. KASS:     Object to form.
        7               A.      I don't think so.
        8               Q.      Do you have any reason to think it
        9       was not Craig that was the sender of those
       10       e-mails?
       11               A.      No, I have no reason to think
       12       that.
       13               Q.      Mr. Andresen, I'm going to read
       14       you an e-mail, the first sentence of an e-mail,
       15       that Craig Wright sent to Louis Kleiman, which
       16       was Dave Kleiman's father.         Is that all right?
       17                       MR. KASS:     I'll object.     But, yes
       18               to the extent you're -- well, I'm just
       19               going to leave it to object to the
       20               document.    I'm not going to do a speech.
       21               If you want, I can flesh out my
       22               argument.
       23               A.      I'm listening.
       24               Q.      It's dated February 11, 2014, and
       25       it begins, "Hello Louis, Your son Dave and I
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 87 of
                                      128

                                                                        Page 363
        1       are two of the three key people behind
        2       Bitcoin..."
        3                       Is that very similar to what you
        4       recall as Craig's statement to you that the
        5       person of Satoshi was actually being three
        6       people, Dave Kleiman, Craig Wright, and a
        7       mysterious person you never asked about?
        8                       MR. KASS:     Object to form.
        9              A.       Yes.
       10              Q.       And you testified yesterday that
       11       you recall Craig Wright getting emotional and
       12       telling you about Dave being one of the three
       13       people behind the Satoshi persona.
       14                       Do you recall that?
       15              A.       I think I recall testifying to
       16       that, yes.
       17                       MR. KASS:     Object to form.
       18              Q.       And do you recall testifying that
       19       it was particularly prominent in your mind
       20       because it's unusual; you don't generally see a
       21       grown man almost crying?
       22                       MR. KASS:     Object to form.
       23              A.       Yes, I recall that.
       24              Q.       So if your recollection is
       25       accurate and Craig and Dave -- and Craig told
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 88 of
                                      128

                                                                        Page 364
        1       you that he and Dave were each one-third of
        2       Satoshi Nakamoto, then wouldn't it be true that
        3       Craig Wright worked with Dave Kleiman?
        4                       MR. KASS:       Object to form.
        5               A.      Yes, if that -- if my recollection
        6       is correct and if Craig Wright was telling the
        7       truth, then yes.
        8               Q.      It would be accurate to describe
        9       that relationship as working with each other?
       10                       MR. KASS:     Object to form.
       11               A.      Sure.
       12               Q.      And can you turn to Exhibit 69 for
       13       me, which is your blog log post from May 2,
       14       2016?
       15               A.      Okay.    Yes.
       16               Q.      And if you look at the
       17       second-to-last paragraph from the bottom of the
       18       first page, and that last sentence there, can
       19       you read that last sentence that says "But"?
       20               A.      "But I'm going to respect
       21       Dr. Wright's privacy, and let him decide how
       22       much of that story he shares with the world."
       23               Q.      You were expressing intent not to
       24       reveal much of what Dr. Wright told you during
       25       that meeting; is that accurate?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 89 of
                                      128

                                                                        Page 365
        1                       MR. KASS:     Object to form.
        2              A.       Yes.
        3              Q.       It was on Dr. Wright to reveal the
        4       intimate details of his being Satoshi; is that
        5       a fair characterization of your attitude?
        6                       MR. KASS:     Object to form.
        7              A.       Can you ask that again?
        8              Q.       Is it a fair characterization of
        9       your attitude toward disclosing what you were
       10       told -- strike that.
       11                       Would it be fair to say that you
       12       were approaching -- no, strike that, too.
       13                       Would it be fair to say that you
       14       were not going to give many details out about
       15       what Craig told you because you believe that
       16       was for Craig to share?
       17                       MR. KASS:     Objection.
       18              A.       Yes.
       19              Q.       And can you turn back with me to
       20       exhibit I believe it's 73.         It's Bates
       21       GAVIN_1759.
       22              A.       Okay.
       23              Q.       And this is the e-mail
       24       correspondence between you and Ira Kleiman; is
       25       that accurate?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 90 of
                                      128

                                                                        Page 366
        1              A.       Yes.
        2              Q.       Were you sure this was Ira Kleiman
        3       that you were e-mailing with?
        4              A.       No.    Well --
        5              Q.       Is it fair to say that you would
        6       have approached any conversation with the
        7       recipient of this e-mail with any caution?
        8                       MR. KASS:     Object to form.
        9              Q.       Let me rephrase that for you.
       10                       Is it fair to say that you would
       11       be cautious in what you would tell the other
       12       person at the end of this e-mail because you
       13       weren't really sure this was Dave Kleiman's
       14       brother?
       15                       MR. KASS:     Object to form.
       16              A.       Yes, that's fair.       Well, and I'm
       17       not sure --
       18              Q.       If you go down --
       19              A.       I'm not sure the fact that it was
       20       Dave Kleiman's brother has any -- I'm generally
       21       cautious about not -- not taking at face value
       22       if I receive an e-mail from somebody I haven't
       23       met personally and don't have a relationship
       24       with, you know, I'm going to be cautious,
       25       because e-mails can easily be faked.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 91 of
                                      128

                                                                        Page 367
        1              Q.       Right.    So you didn't know who was
        2       on the other end of this e-mail chain.
        3              A.       Correct.    Everything --
        4              Q.       And in -- go ahead.
        5              A.       I was just going to say everything
        6       I know is in this e-mail.
        7              Q.       Right.    And the sender of this
        8       e-mail asks you for information about Craig and
        9       Dave Kleiman; is that accurate?
       10              A.       Yes.
       11              Q.       And you respond that Craig said
       12       that he worked with David.
       13              A.       Yes.
       14              Q.       Beyond that, I don't know much.
       15       Is that fair?
       16              A.       Yes, that's fair.
       17              Q.       Now, isn't it true that if Craig
       18       told you he and Dave were one-third each of
       19       Satoshi, that they worked -- that Craig worked
       20       with David?
       21                       MR. KASS:     Object to form.
       22              A.       Yes.
       23              Q.       So your e-mail would be a true
       24       characterization of your conversation with
       25       Craig Wright even if -- strike that.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 92 of
                                      128

                                                                        Page 368
        1                       Your e-mail would be a true
        2       characterization of your conversation with
        3       Craig Wright, as you recall it, as he said he
        4       and Dave Kleiman were each -- as he said it,
        5       collectively two-thirds of the Satoshi persona;
        6       is that right?
        7                       MR. KASS:     Object to form.
        8              A.       Can you repeat the question?
        9              Q.       Sure.    Isn't it true that this
       10       e-mail is an accurate way to cautiously give
       11       someone information that would reflect the
       12       conversation you had with Craig Wright that he
       13       and Dave Kleiman were two of the three people
       14       behind Satoshi Nakamoto?
       15                       MR. KASS:     Object to form.
       16              A.       I think the only thing I was --
       17       again, I have to say my recollection of who
       18       told me what when is fuzzy.         So --
       19              Q.       But you recall --
       20              A.       I do recall Craig saying that he
       21       and David worked together, and I do recall him
       22       getting emotional when recalling Dave.
       23              Q.       In the context --
       24                       MR. KASS:     I think he's still --
       25              Vel, the witness is in the middle of
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 93 of
                                      128

                                                                        Page 369
        1              answering still.
        2              A.       So I'm not -- at this point, I'm
        3       not sure my memory is any more clear than being
        4       able to say I'm reasonably certain that they
        5       worked together.      Beyond that -- for example,
        6       the one-third of Satoshi Nakamoto phrase, I
        7       can't say for certain that Craig Wright ever
        8       said that to me.
        9              Q.       But you have a reasonably --
       10       you're reasonably -- sorry, let me strike that.
       11                       Is it more likely than not that he
       12       told you that?
       13                       MR. KASS:     Object to form.
       14              A.       I don't know.
       15              Q.       Is it less likely than not?
       16                       MR. KASS:     Object to form.
       17              A.       Again, I don't know.        You're
       18       asking me to judge my own memory, and I'm --
       19       I'm a skeptic.      I've seen the research on how
       20       fallible our memories are.         So I'm not a --
       21              Q.       Let's do this --
       22              A.       -- good judge.
       23              Q.       Sorry, go ahead finish.
       24              A.       I'm just not a good judge of my
       25       own certainty of my own memory.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 94 of
                                      128

                                                                        Page 370
        1               Q.      I understand that you can't swear
        2       to that this happened exactly as you recall it.
        3                       Let me ask you the question this
        4       way:    Do you have a memory of Craig Wright
        5       telling you that he and Dave Kleiman were each
        6       one-third Satoshi Nakamoto?
        7                       MR. KASS:     Object to form.
        8               A.      No, I don't --
        9               Q.      I understand you can't -- I
       10       understand you can't swear that that's exactly
       11       what happened.      But do you recall that
       12       happening?
       13                       MR. KASS:     Same objection.
       14               A.      No, I don't have a clear memory of
       15       that happening.
       16               Q.      So yesterday you testified that
       17       you recall this occurring.         Where did that come
       18       from?
       19                       MR. KASS:     Object to form.
       20               A.      Uh, uh, uh...
       21               Q.      In fact, yesterday you said it was
       22       particularly prominent in your mind because you
       23       remember him getting emotional about it.            It's
       24       not every day that you see a grown man crying.
       25                       Did you make up the testimony
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 95 of
                                      128

                                                                        Page 371
        1       yesterday that you recall Craig telling you
        2       that?
        3                       MR. KASS:     Wait.    Vel, if you're
        4               purporting to read from the
        5               transcript --
        6                       MR. FREEDMAN:      Zalman --
        7                       MR. KASS: -- we're going to have
        8               the same issue.
        9                       MR. FREEDMAN:      Zalman, I'm going
       10               to -- Zalman, you have to keep your
       11               objection to form just like you asked me
       12               to.
       13                       MR. KASS:     Yes, and like you
       14               didn't do it.
       15       BY MR. FREEDMAN:
       16               Q.      Mr. Andresen, did you make up that
       17       memory in your mind, or did you have a memory
       18       you were thinking about when you testified
       19       about that yesterday?
       20                       MR. KASS:     Object to form.
       21               A.      It's very possible that that
       22       memory is spurious, made up.          It's an
       23       amalgamation of things that I've heard.            That's
       24       very possible.      I don't have a --
       25               Q.      Did you have --
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 96 of
                                      128

                                                                        Page 372
        1              A.       I have --
        2              Q.       But you do have a memory?
        3              A.       I have --
        4                       MR. KASS:     Object to form.
        5              A.       I have two memories that are
        6       fuzzy.      Well, I have one memory that is clear,
        7       and that's of Craig Wright getting emotional
        8       when talking about Dave Kleiman.          That's a
        9       fairly clear memory.
       10                       I have a less clear memory about
       11       Craig saying that there were three main people
       12       involved.     I don't have any clear memory of the
       13       phrase one-third coming up.         But three
       14       people -- I do have a vague memory of him
       15       talking about three people, and that the third
       16       mysterious person helped out with the
       17       cryptography.     That's a clear-ish memory.
       18                       Beyond that, everything is fuzz.
       19              Q.       Let's break that down a bit.          You
       20       have a clear memory of Craig telling you there
       21       was a third person who helped out with
       22       cryptography behind the Satoshi Nakamoto
       23       persona; is that fair?
       24                       MR. KASS:     Object to form.
       25              A.       A fairly clear memory.        Again,
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 97 of
                                      128

                                                                          Page 373
        1       it's four years ago, and my memory is
        2       infamously bad.
        3              Q.       I understand.      I just want to get
        4       to where -- I just want to get to what you
        5       remember.    I understand you're disclaiming
        6       necessarily the accuracy of your memory.            But
        7       let's just talk about what is in your memory.
        8                       In your memory it's fair to say
        9       there is a particularly clear or fairly clear
       10       memory of Craig Wright telling you that there
       11       was a third person behind the Satoshi Nakamoto
       12       persona that was mysterious or a mystery person
       13       who helped out with the cryptography.
       14                       Is that a fair characterization --
       15                       MR. KASS:     Object to form.
       16              Q.       -- of your memory?
       17              A.       I think that's what I just said,
       18       yes.
       19              Q.       Okay.    Now, necessarily that means
       20       there were two other people; is that fair?
       21                       MR. KASS:     Object to form.
       22              A.       Yes.
       23              Q.       And you have a fairly clear memory
       24       that one of those three people was Craig Wright
       25       and the other was Dave Kleiman?
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 98 of
                                      128

                                                                        Page 374
        1                       MR. KASS:     Object to form.
        2              Q.       Is that fair?
        3                       MR. KASS:     Object to form.
        4              A.       Yes, I think that's fair.
        5              Q.       Okay.    When you met with
        6       Dr. Wright and in your correspondence with
        7       Dr. Wright via e-mail -- let me strike that.
        8                       In all of your correspondence and
        9       interactions with Dr. Wright, do you think it's
       10       fair to say that he led you to believe that he
       11       was wealthy?
       12                       MR. KASS:     Object to form.
       13              A.       Yes, I'd say that's fair to say.
       14              Q.       And is it fair to say that during
       15       those interactions he led you to believe that
       16       he owned Satoshi's Bitcoin?
       17                       MR. KASS:     Object to form.
       18              A.       Yes.
       19              Q.       And do you think it's fair to say
       20       that during those interactions he led you to
       21       believe that he had significant resources?
       22                       MR. KASS:     Object to form.
       23              A.       Maybe.    And the only reason I say
       24       maybe is because he was working with EITC, or
       25       appeared to be working with EITC.           And so if he
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 99 of
                                      128

                                                                        Page 375
        1       had infinite -- near infinite resources or, you
        2       know, lots and lots of resources, then it's not
        3       clear why he was working with the so-called
        4       money men.
        5              Q.       Right.
        6                       MR. FREEDMAN:      No further
        7              questions.
        8                       MR. KASS:     All right.     So, Vel, I
        9              have probably five, maybe ten, minutes
       10              of questioning.
       11                       MR. FREEDMAN:      All right.     I just
       12              want to point out that I was under the
       13              half-hour that I said I reserved.
       14                       MR. KASS:     Yeah.    That is
       15              impressive.     Well, what if we deduct the
       16              time you needed to get your things set
       17              up.   Anyways...
       18       EXAMINATION
       19       BY MR. KASS:
       20              Q.       Do you recall being asked
       21       questions about Calvin Ayre?
       22              A.       Just now?
       23              Q.       Yes.
       24              A.       Yes.
       25              Q.       And do you recall being asked
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 100 of
                                      128

                                                                         Page 376
         1      whether you would be surprised if he was
         2      involved in this reveal story in some manner?
         3              A.      Yes.
         4              Q.      And do you recall testifying that
         5      you wouldn't be surprised?
         6              A.      Not particularly.       It would be
         7      interesting.
         8              Q.      Mm-hmm.
         9              A.      Unexpected.
       10               Q.      Mm-hmm.
       11               A.      I'm not sure I would go as far as
       12       to say surprising.
       13               Q.      Okay.    And do you recall stating
       14       something that this whole thing is weird, to
       15       that extent?
       16               A.      This whole thing is definitely
       17       weird, yes.
       18               Q.      So would you be surprised if, I
       19       don't know, maybe the government is somehow
       20       involved in all of this?
       21               A.      That would surprise me.
       22               Q.      Okay.    Well, let me ask you this:
       23       Do you have any reason to believe that Calvin
       24       Ayre actually was behind this whole reveal?
       25               A.      No.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 101 of
                                      128

                                                                         Page 377
         1              Q.      All right.     So it's just like it
         2      could be, and it takes a lot to surprise you.
         3              A.      Yes.
         4              Q.      And do you recall whether
         5      throughout all of the exhibits you were shown
         6      today any of them were from Calvin Ayre?
         7              A.      I don't believe any of them were.
         8              Q.      And also all the exhibits you were
         9      shown yesterday; is that accurate?
       10               A.      Correct.     None of them I don't
       11       think mentioned Calvin Ayre.
       12               Q.      Did you ever meet Calvin Ayre?
       13               A.      I never heard of Calvin Ayre until
       14       a couple years ago, as far as I know.
       15               Q.      And by "a couple of years ago," is
       16       that after you had a proof session in London
       17       with Dr. Wright?
       18               A.      I believe so.      Yeah, I don't think
       19       I had ever run across Calvin Ayre.           And I've
       20       never -- as far as I know, I have never met him
       21       personally.
       22               Q.      Now -- this is where it gets
       23       tough -- counsel for Plaintiffs read to you
       24       what they stated was an e-mail between
       25       Dr. Wright and Dave Kleiman's father.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 102 of
                                      128

                                                                         Page 378
         1                      Do you recall that?
         2              A.      Yes.
         3              Q.      Have you ever seen that e-mail?
         4              A.      No.
         5              Q.      And they asked if the contents of
         6      that e-mail were similar to things Dave Wright
         7      had told you -- that Craig Wright had told you?
         8              A.      Yes.
         9              Q.      In what way are they similar?
       10               A.      Just the fact that Craig told me
       11       that he and Dave had worked together in the
       12       past.
       13               Q.      Okay.    So that's -- is that the
       14       only connection between that e-mail and what
       15       Craig had told you in the past?
       16               A.      Yes.
       17               Q.      And that's the similarity that you
       18       were referring to?
       19               A.      Yes.
       20               Q.      Okay.    Now, you mentioned
       21       something about a memory amalgamation.
       22                       What do you believe that to be
       23       when you state that?
       24               A.      Memories are fluid.        We think we
       25       remember things that we don't, and we're very
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 103 of
                                      128

                                                                         Page 379
         1      good at putting together multiple memories into
         2      what we think is one memory.          So that's what I
         3      mean by that.
         4                      It's very easy to hear things from
         5      four different places and then think it's all
         6      one memory that you personally experienced when
         7      you didn't actually personally experience it.
         8              Q.      And are you aware of any factors
         9      that can make a memory amalgamation more likely
       10       to occur?
       11               A.      Sure.    If you're tired.       If you're
       12       stressed.     If you're not paying attention,
       13       because it's, you know, not something that you
       14       think you might need to pay attention to.             All
       15       of those things I think contribute to having a
       16       worse memory of an event.
       17               Q.      And could the frequency of talking
       18       about a certain event or getting information
       19       about it also impact a likelihood of a memory
       20       amalgamation?
       21               A.      Sure.    I think there are very good
       22       studies about the events of our childhood that
       23       are retold in stories.        And if you look at how
       24       accurate they actually turn out to be, they're
       25       usually not very accurate at all because each
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 104 of
                                      128

                                                                         Page 380
         1      retelling changes the memory of it.
         2              Q.      And have you talked a few times
         3      about this proof session to different people?
         4              A.      Yes, I have talked a few times
         5      about the proof session.
         6              Q.      And you've received information
         7      from different people also, correct?
         8              A.      Yes.    There has been a lot of kind
         9      of public articles and Reddit posts and
       10       discussion and debate about it, yes.
       11               Q.      And have you been reading those
       12       articles and posts?
       13               A.      I have read many of them, yes.
       14               Q.      And could it be that through all
       15       of that, all that you read, sort of filtered
       16       into your memory and made an amalgamation?
       17               A.      That's very possible.        Yes.
       18               Q.      And you certainly can't state with
       19       certainty that that did not happen?
       20               A.      I cannot.
       21               Q.      And one thing I want to clear up
       22       is my understanding is you have two memories
       23       with regards to when you were in London with
       24       Dr. Wright.     Two primary memories -- yeah, with
       25       Dr. Wright, "I have two primary memories."             Is
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 105 of
                                      128

                                                                         Page 381
         1      that accurate?
         2              A.      Well, I have --
         3              Q.      Let me -- I'll narrow it a little
         4      bit because I'm sure you remember a lot of
         5      stuff.
         6              A.      Yes.
         7              Q.      With regards to Dave Kleiman,
         8      okay, or the identity of Satoshi, do you have
         9      two primary memories?
       10               A.      That's probably accurate, yes.
       11               Q.      Okay.    And what are those two
       12       primary memories?
       13               A.      The two primary memories are I do
       14       remember that Dr. Wright expressed emotion; he
       15       expressed sadness when the subject of Dave
       16       Kleiman came up.
       17               Q.      Okay.
       18               A.      I don't recall how the subject
       19       came up.
       20               Q.      Okay.
       21               A.      And then I do -- I think I recall
       22       Dr. Wright saying that there was a third person
       23       involved somehow in the beginning that helped
       24       him with some of the cryptography, because he
       25       was not himself a cryptographer.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 106 of
                                      128

                                                                         Page 382
         1              Q.      Okay.
         2              A.      And I remember that discussion
         3      because I had said in an interview previously
         4      that Satoshi was not a cryptographer, and I
         5      believe that came up with Craig and him saying
         6      you're right about that.         I was not a
         7      cryptographer.      There was somebody else that
         8      helped me with the cryptography.
         9              Q.      And are those the two memories
       10       that you remember?
       11               A.      Yes.
       12               Q.      Now, let me ask you, if throughout
       13       the deposition -- you've testified numerous
       14       hours yesterday, correct?
       15               A.      Yes.
       16               Q.      And a few hours today?
       17               A.      Yes.
       18               Q.      If throughout those tellings -- if
       19       throughout that time period those memories have
       20       changed over time, what would you chalk that up
       21       to?
       22                       MR. FREEDMAN:      Objection.
       23               A.      I would --
       24               Q.      What would that mean to you?
       25               A.      That would just reinforce my
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 107 of
                                      128

                                                                         Page 383
         1      belief --
         2                      MR. FREEDMAN:      Objection.
         3              A.      -- that our memories are fallible,
         4      and I am no more infallible than any other
         5      human being.      And that, in my opinion, the
         6      written documents of the time are more accurate
         7      than what I remember.
         8                      So anything that I wrote down at
         9      the time, or near the time, is almost certainly
       10       more accurate than what I remember.
       11               Q.      Okay.    So, for example, if we go
       12       to Exhibit 73 and there it says, is written, in
       13       less than a month after you had that reveal
       14       with Dr. Wright and you said, beyond that,
       15       Dr. Wright works with David, I don't know much,
       16       that would be more accurate than your current
       17       memory?
       18               A.      Most likely, yes.
       19               Q.      And if you were to put a blog post
       20       up a few weeks after the reveal where you said
       21       Craig Wright is the person behind Satoshi, that
       22       would also be more accurate?
       23               A.      Well --
       24               Q.      Other than you may have learned
       25       things after.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 108 of
                                      128

                                                                         Page 384
         1              A.      Yeah, I've learned things after
         2      that give me doubts.
         3              Q.      Right.    But as far as the --
         4              A.      What I believed at the time --
         5              Q.      Exactly, yes.      What you believed
         6      back then.
         7              A.      -- that -- yes, that more
         8      accurately reflects what I believed at the
         9      time.
       10               Q.      Okay.    And would you feel
       11       comfortable telling the jury in this case that
       12       Dr. Wright told you Dave was one-third Satoshi?
       13               A.      No.
       14                       MR. FREEDMAN:      Objection to form.
       15                       MR. KASS:     I'm done.
       16                       MR. FREEDMAN:      I just have one
       17               question.
       18                       MR. KASS:     Okay.
       19       EXAMINATION
       20       BY MR. FREEDMAN:
       21               Q.      Mr. Andresen, would you feel
       22       comfortable telling -- well, let me strike
       23       that.    Actually, I have one -- a couple more
       24       than one question.
       25                       Do you believe that everything you
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 109 of
                                      128

                                                                           Page 385
         1      said today is your best attempt to tell the
         2      truth?
         3              A.      Yes.
         4              Q.      And so your testimony to me
         5      earlier that you have a reasonably clear memory
         6      was your attempt to tell the truth?
         7              A.      Yes.
         8              Q.      And you just can't be sure of the
         9      accuracy of that memory; is that right?
       10               A.      That's correct.
       11               Q.      So you would be comfortable, then,
       12       would you not, with the jury hearing the entire
       13       presentation of the story; that you have this
       14       memory that you can't be sure is correct.             Is
       15       that fair?
       16               A.      Sure.
       17               Q.      And, Mr. Andresen, is there
       18       anything inconsistent between the statement
       19       Craig said that he worked with Dave, and Craig
       20       and Dave each being one-third of the Satoshi
       21       Nakamoto team?
       22               A.      No.    Those would be consistent
       23       statements.
       24                       MR. FREEDMAN:      I have no further
       25               questions.
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 110 of
                                      128

                                                                         Page 386
         1                       MR. KASS:    I have one, maybe two
         2              follow-ups.
         3      EXAMINATION
         4      BY MR. KASS:
         5              Q.       So, Mr. Andresen, when you say
         6      those statements aren't inconsistent, is that
         7      consistent as we've been talking about it
         8      earlier on today?
         9              A.       Yes, that's consistent in that
       10       they don't contradict each other.
       11               Q.      Right.    But it doesn't mean that
       12       it was actually said.
       13               A.      Correct.
       14               Q.      Now, you were asked about this
       15       memory which was stated reasonably clear --
       16       that was that you had a reasonably clear
       17       memory.      Do you recall earlier stating it was a
       18       fuzzy memory?
       19               A.      I don't recall, but it's very
       20       possible that I contradicted myself.
       21               Q.      Is that because memory is --
       22               A.      That's because memory is fuzzy.
       23               Q.      Okay.    Now, if you were the jury,
       24       would you feel comfortable relying on that
       25       fuzzy memory in determining the outcome of this
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 111 of
                                      128

                                                                         Page 387
         1      type of case?
         2                      MR. FREEDMAN:      Objection.
         3              A.      If I was on a jury, no.
         4              Q.      Okay.
         5              A.      I would be skeptical of any memory
         6      longer than events that happened a week ago,
         7      frankly.
         8              Q.      And is this also in particular
         9      knowing your own memory?
       10                       MR. FREEDMAN:      Objection.
       11               A.      Yes.    My wife can tell you all
       12       about how poor my memory tends to be.
       13               Q.      Do you believe your memory is also
       14       suggestible?
       15               A.      Yes, I believe everybody's memory
       16       is suggestible.
       17                       MR. KASS:     That's all I have.
       18                       MR. FREEDMAN:      Just objection to
       19               that last question.       And I have no
       20               further questions.
       21                       MR. KASS:     All right.     I think we
       22               are done.
       23                       VIDEO TECHNICIAN:       The time now is
       24               1:41 p.m., and we're coming to the end
       25               of media unit number two, and we have
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 112 of
                                      128

                                                                         Page 388
         1              reached the end of today's deposition
         2              with Gavin Andresen.       We are off the
         3              record.
         4                      (Discussion off the record)
         5                      MR. FREEDMAN:      Mr. Andresen, you
         6              have a right to read your deposition
         7              transcript and correct any errors you
         8              think, if, you know, the court reporter
         9              took down yes and you said no, that sort
       10               of thing, you can correct those errors.
       11               Or you can rely on the fact that she got
       12               her job right and there is a video and
       13               waive the right to review that
       14               deposition transcript.
       15                       Which would you like to do?
       16                       THE WITNESS:      I'd like to waive
       17               that right.
       18                       MR. KASS:     Now, I just have one
       19               other question.      But, Mr. Andresen, you
       20               did state that you wanted to designate
       21               certain portions as confidential, that
       22               would require you to read the
       23               deposition, unless you want to state you
       24               want the whole thing confidential.
       25                       THE WITNESS:      I would like the
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 113 of
                                      128

                                                                         Page 389
         1              whole thing to be confidential.
         2                      MR. KASS:     All right.     I think
         3              that's it, Vel.      Unless you have
         4              anything.
         5                      MR. FREEDMAN:      Nope.
         6                      MR. KASS:     Okay.
         7                      MR. FREEDMAN:      Thank you.
         8                      (Time Noted: 1:42 p.m.)
         9
       10
       11
       12
       13
       14
       15
       16
       17
       18
       19
       20
       21
       22
       23
       24
       25
Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 114 of
                                      128

                                                                         Page 390
         1                   C E R T I F I C A T E
         2
         3      COMMONWEALTH OF MASSACHUSETTS
         4      SUFFOLK, SS.
         5                   I, MaryJo O'Connor, a Notary Public
         6      in and for the Commonwealth of
         7      Massachusetts, do hereby certify:
         8                   That GAVIN ANDRESEN, the witness
         9      whose testimony is hereinbefore set forth,
       10       was duly sworn by me and that such testimony
       11       is a true and accurate record of my
       12       stenotype notes taken in the foregoing
       13       matter to the best of my knowledge, skill
       14       and ability.
       15                    IN WITNESS WHEREOF, I have hereunto
       16       set my hand and Notarial Seal this 29th day
       17       of February 2020.
       18
       19
       20
       21                          MARYJO O'CONNOR, RDR/RMR
       22                                   Notary Public
       23
       24       My Commission expires:
       25       September 12, 2025
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 115 of
                                        128
                                                                                                 Page 1

          A             377:15 387:6         284:7 304:8 340:6     317:8 350:4,6        342:25
abilities 291:19,22   agree 292:16,16,24   Anyways 375:17          369:18              basis 330:19 331:7
ability 292:8         agreed 329:7         apologize 341:12      asks 367:8             347:13
  390:14              agreement 281:19       341:22              associated 353:24     Bates 281:11,13,16
able 295:11 330:3       351:19 352:5,17    appear 303:18           360:7                281:20 294:21
  344:23 355:21         353:4,25 355:6       323:4 361:17        assume 340:19          308:14 341:17
  369:4                 359:8                362:4               assumed 304:5          351:22 365:20
absolute 341:1,3      ah 298:3,3           appeared 374:25         339:22              beauty 299:16
Absolutely 325:12     ahead 319:18 360:2   appears 310:3         assuming 322:24       beginning 354:24
  334:8                 367:4 369:23         336:8 342:22          323:3 328:11         381:23
accept 345:12         Air 358:5            applied 303:5           336:11,14 353:6     begins 282:3
  346:1,25 347:1      akin 357:16          apply 341:13          assumption 335:17      362:25
accepted 345:19       al 282:7             applying 303:11,12      346:5               behalf 280:3,14
  347:5               allowed 319:9        appreciate 283:21     attachment 352:5       352:25
access 307:2 337:19   amalgamation           301:16              attempt 385:1,6       belief 343:1 345:5
account 301:14          371:23 378:21      approached 366:6      attend 284:15          383:1
accuracy 373:6          379:9,20 380:16    approaching           attention 379:12,14   believe 288:2
  385:9               amateur 296:16         365:12              attitude 365:5,9       290:12 291:1
accurate 291:6        amend 345:7          appropriate 319:17    attorneys 349:7        297:14 298:1
  292:19 304:15,19    Amherst 279:11         319:22                350:12               300:18 301:19
  323:1,3 325:21      analysis 302:3       approximately         Australian 335:19      304:15 309:15
  336:12,15 341:6     Andreas 288:7          295:19,23 350:10      335:20               311:13 313:6,15
  363:25 364:8,25     Andresen 278:19      April 295:22          authored 308:7         320:10,15,20
  365:25 367:9          279:10 281:2,10    argument 319:12       available 353:24       321:10 322:1
  368:10 377:9          282:5 283:13,20      362:22              avoidance 354:3        323:9 327:1
  379:24,25 381:1       284:5 293:11,12    arrangement 291:2     aware 285:10,13,22     329:17 334:1
  381:10 383:6,10       294:18 340:13        291:4                 379:8                343:4,7,8,9 345:6
  383:16,22 390:11      351:2,25 352:9     article 301:19,23     Ayre 358:3,5,7,14      345:11 348:15
accurately 384:8        355:1,20 358:2       302:1,3               360:12,24 375:21     349:6,24 352:13
activity 321:24         360:11 361:2       articles 380:9,12       376:24 377:6,11      352:15 355:6
  322:5 356:1           362:13 371:16      asked 285:9,14,16       377:12,13,19         357:20 359:17
actual 292:18           384:21 385:17        285:19 296:19       A-y-r-e 358:3          365:15,20 374:10
  346:14                386:5 388:2,5,19     301:3 303:4         a.m 279:6 282:11       374:15,21 376:23
additional 355:7        390:8                305:16,18,19,25                            377:7,18 378:22
                      annoyed 313:5          306:10,14,21                B              382:5 384:25
address 293:20
  305:1 342:24        answer 320:18          307:7,18 309:1      back 283:21 310:6      387:13,15
  351:19 356:7,17       340:14,15,16         311:4 316:22         324:13 335:8         believed 384:4,5,8
  356:24 357:11,12    answered 316:22        320:5,9 321:22       338:8 354:14,23      believes 323:5
addresses 356:8,11      329:17 331:1,3,5     328:7,25 329:11      355:22 356:1,18      best 284:3 308:3
  357:14 361:18         331:12,14            331:5,13,14 332:7    360:20 365:19         325:6 356:6 385:1
admission 354:4       answering 320:12       332:24 338:17        384:6                 390:13
affair 310:23           328:13,15 369:1      339:3 350:2         backer 360:22         better 316:14
  360:17              answers 341:13         357:25 363:7        bad 373:2             beyond 296:11,14
affiliations 282:24   Antonopoulos           371:11 375:20,25    based 285:1 296:23     323:18 367:14
ago 373:1 377:14        288:7                378:5 386:14         320:24 330:13         369:5 372:18
                      anybody 283:4        asking 303:19          332:25 336:1,7        383:14
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 116 of
                                        128
                                                                                                  Page 2

bigger 298:22         BTC 307:4            chalk 382:20            340:4,12,20         company 359:3,10
Biscayne 280:7        bunch 325:19         chance 346:15         coinbase 356:8,11     compatibility
bit 316:9 372:19      business 291:2,3,14  change 309:24           356:17                345:24
  381:4                357:11 359:14         344:8,15,21         coinbases 356:7       compatible 347:8
Bitcoin 285:5          360:22              changed 382:20        coins 340:17,18         347:12
  286:22,24 287:5     businessmen 291:6    changes 347:16,16       356:9               compensated
  287:13,16,25                               380:1               collaborate 303:19      299:25
  288:5,10,13,14,16            C           characterization      collaboration         completely 357:24
  288:20,24 289:1,2   C 278:16 280:1         361:19 365:5,8        304:20 320:8        complicated 321:24
  289:4,6,7,9,11,13     282:1 289:24         367:24 368:2        collectable 340:17    concerning 354:4
  289:16,18,19,23       290:3 390:1,1        373:14                340:18              conditional 329:13
  292:3 295:17        call 291:6 348:2,5,7 characterize          collectively 368:5      329:19 330:10,12
  296:20 297:16,21      348:9,23,24 349:8    286:20,21           collector 340:4       conduct 319:3,13
  297:23,25 298:1       349:10,16 350:9    cheap 337:2           colloquial 340:1        319:18
  298:16,18,21          350:13             check 310:6 356:3     come 286:7 312:24     confidential 353:18
  299:1,11,13,16,18   called 345:21        checks 346:3            313:1 314:14          353:22,22 354:6
  300:4,6,15 301:4    calls 348:13,13      childhood 379:22        336:8 361:17          355:4,9,16 388:21
  301:11 304:1        Calvin 358:3,6,14    choose 294:2            362:4 370:17          388:24 389:1
  316:9 334:12,16       360:12,24 375:21 chose 294:4,5           comfortable 384:11    confirmation 354:4
  339:22 343:13         376:23 377:6,11    chosen 294:7            384:22 385:11       confirmed 345:21
  344:9,23 345:5,17     377:12,13,19       claimed 284:12          386:24              conflict 311:21
  346:7,10 354:6      capital 290:22       claims 349:4          coming 283:21         conflicting 312:7
  355:25 356:16         359:18,25 360:4    clarifying 301:17       325:3 354:23        confusing 292:22
  358:9,20 361:9      car 311:24,25          310:20                355:22 372:13       connection 358:11
  363:2 374:16        case 278:4 349:5     class 333:23            387:24                358:14 378:14
Bitcoins 337:2          384:11 387:1       classify 288:13       coming-out 360:8      consider 289:19
Bitcoin's 323:6       cash 316:9           clear 300:13 369:3      360:13                297:18 298:15
blank 352:24          Castro 282:16          370:14 372:6,9,10   Commission            consistent 311:12
block 300:15,16,19    caution 366:7          372:12,20,25          390:24                311:17,20,21
  300:20 329:8,8      cautious 366:11,21     373:9,9,23 375:3    committed 285:11        312:1,4,6,16,18
  346:18,20 347:2,5     366:24               380:21 385:5        common 299:21,22        313:7 314:6,19
blockchain 344:16     cautiously 368:10      386:15,16             299:22 300:1          320:6,21,24 321:3
  344:18,20 354:5     Center 280:6         clear-ish 372:17      Commonwealth            321:11,25 322:3,6
  358:20              certain 292:9        close 292:18 307:8      279:15 390:3,6        322:11 323:10,15
blocks 343:14           299:22 369:4,7       337:23,24 354:17    communicate             323:17,22 325:19
  356:8                 379:18 388:21      closely 304:18          351:20                360:23 385:22
blog 364:13 383:19    certainly 299:11     closer 284:1 306:18   communicating           386:7,9
bottom 295:5 302:7      307:25 322:6       coach 302:20            300:25 326:24       contact 297:9 357:1
  342:3,5 364:17        334:17 356:10,12 code 290:2 297:16       communication         contacts 357:7
Boulevard 280:7         380:18 383:9         297:19,21,23          348:8               contained 327:13
  280:16              certainty 330:15       298:1,8,16,19,22    communications          327:17
break 324:2,4,6,16      340:25 341:4         347:15,16             348:17              containing 347:2
  333:12 337:22         369:25 380:19      coded 289:23          community 286:24      contents 341:15
  354:13 372:19       certify 390:7        coding 289:22,25        287:6,13,16 345:5     378:5
brother 294:10        chain 367:2            291:19 298:25       community's           context 335:20
  295:15 366:14,20    chains 358:20        coin 339:13,20,24       286:22                340:21 358:8
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 117 of
                                        128
                                                                                                Page 3

  359:4 368:23          384:23              criteria 288:12    de 280:16               323:19 344:1
Continued 278:18      course 324:3          cross-border 289:9 deal 324:25 325:10    directly 312:7
  279:9 283:13        court 278:2 282:9     crying 363:21        333:15                354:1 357:17
continuing 282:4        282:19 283:9          370:24           debate 380:10           361:3
contractor 326:6        285:11,20,24        cryptographer      debt 334:7            director 352:25
contradict 386:10       290:11 319:23         381:25 382:4,7   deceived 343:8,11     disagree 312:13
contradicted            324:16 350:23       cryptography       deception 343:9         319:15
  386:20                388:8                 372:17,22 373:13 decide 364:21         disagreement
contribute 299:23     Courtyard 279:10        381:24 382:8     deduct 375:15           312:18
  379:15                282:13              currency 316:9     deep 344:13           Disappointed
contributed 298:23    covered 334:22        current 356:15     deeper 346:3            343:24,25
contribution 298:6    Craig 278:12 282:7      383:16           Defendant 278:13      disclaiming 373:5
controls 327:22         283:1 284:22        cut 331:24 340:14    280:14              disclosing 365:9
  328:3                 285:11 286:21,22    CYRULNIK 280:4     Defense 278:9         discovery 304:8
controversial 287:5     287:4,10 290:24                        defines 353:17        discuss 349:3
conversation 309:5      295:14,21 296:2,9            D         definitely 287:7      discussed 292:7
  366:6 367:24          301:7 305:5         D 278:16 281:1       307:10 343:22         348:24 359:11
  368:2,12              307:20,23 308:4      282:1               347:11 376:16       discussing 348:10
conversations           313:19,23 314:9     date 330:14 353:25 definitively 310:2    discussion 332:16
  285:2 296:2 313:4     314:10 315:2,10     dated 295:7 316:5  depo 319:25             335:20 350:25
conversing 361:13       315:13,14 320:25     362:24            deposed 353:12          380:10 382:2
convinced 284:23        327:6 333:4,14,18   Dave 291:19,25     deposition 278:18       388:4
copied 309:5,22         336:8 341:9          292:3 313:2,19      279:9 282:5,12      discussions 285:5
copy 310:5 353:8        342:19 349:23        314:10,15,18        284:6,7,8,9 319:4   dislikes 287:1
copying 310:17          357:17 358:14        315:3,9,19 316:10   347:23 348:3        District 278:2,3
correct 284:13,14       359:15 360:13        320:25 322:6,21     349:18 354:19,25      282:9
  292:9 293:9           361:17,21,24         323:14,20 325:21    355:4 357:3,9       docket 310:23
  296:22 305:3,8,9      362:1,1,3,9,15       337:7 347:25,25     361:18 382:13       doctor 311:13
  308:21 310:5          363:6,11,25,25       348:1 362:16,25     388:1,6,14,23         348:17
  312:9 314:12          364:3,6 365:15,16    363:6,12,25 364:1 describe 289:14       document 281:18
  315:5,14,15           367:8,11,17,19,25    364:3 366:13,20     302:19 364:8          293:10,13 294:15
  335:11 336:13         368:3,12,20 369:7    367:9,18 368:4,13 designate 355:3,8       294:17,19,22
  341:7 346:16,17       370:4 371:1 372:7    368:22 370:5        388:20                295:2 302:11,24
  352:7 356:19          372:11,20 373:10     372:8 373:25      detail 312:5 344:9      304:12,14 305:17
  359:19 364:6          373:24 378:7,10      377:25 378:6,11   details 288:16,17       305:20 308:22
  367:3 377:10          378:15 382:5         381:7,15 384:12     291:3 357:22          309:2,6,12,13
  380:7 382:14          383:21 385:19,19     385:19,20           365:4,14              311:4 318:1,24
  385:10,14 386:13    Craig's 320:7 360:8   Dave's 296:2 320:8 detectives 296:16       328:8,12 341:22
  388:7,10              363:4               David 278:8 282:6 determining              351:1,11,24 352:2
correspondence        craig@panopticr...     296:10,20 367:12    386:25                362:20
  361:8 365:24          305:4                367:20 368:21     different 289:1,2     documents 285:20
  374:6,8             craig@rcjbr.org        383:15              343:16 357:24         317:24 325:13
counsel 282:22          341:9               David's 294:10       379:5 380:3,7         383:6
  347:24 348:17       create 347:2          day 307:3 322:20   dig 344:13            doing 286:8 300:3
  355:11,14 377:23    created 295:17         370:24 390:16     Diplomat 279:13       dollars 335:19
couple 377:14,15      creator 354:5         days 337:3         direct 312:17         doubt 354:3
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 118 of
                                        128
                                                                                                 Page 4

doubts 384:2          editing 316:6           369:5 383:11          327:13,18 328:8     366:5,10,16
Dr 283:1 284:22       EITC 352:21 353:1     exchange 301:10         328:17,23 329:1,4   367:15,16 372:23
 285:19 286:21,22       353:4,13 358:24       327:14,18             329:4 331:20        373:8,14,20 374:2
 287:4,10,21            359:1,2,7,9,14      exhibit 281:10,11       335:18 336:1,7,9    374:4,10,13,14,19
 289:15,17 290:24       374:24,25             281:13,16,18          339:21 340:21       385:15
 291:16 295:21        either 283:25 284:8     293:1,5,11 294:16     341:14,15 342:22  fairly 310:15 372:9
 297:1 303:5,9          330:25                294:18 297:7          342:24 348:16       372:25 373:9,23
 304:16,22 305:5      electronic 316:8        302:14 305:10         351:8,14,17 352:6 faked 366:25
 308:7 311:13         embedded 295:1          308:13,22 309:23      355:11,14 356:24  fallible 369:20
 313:8 320:22         emotion 381:14          310:22,23 324:1       357:3 362:14,14     383:3
 321:5,5,12 322:1     emotional 363:11        326:15 328:20         365:23 366:7,12   falsely 345:12
 323:1,4,10 325:20      368:22 370:23         331:18,22 332:11      366:22 367:2,6,8  familiar 344:5
 327:6 329:25           372:7                 332:12 333:1          367:23 368:1,10   far 296:4,5 376:11
 330:16 332:25        employee 326:2          335:9,9 338:12,14     374:7 377:24        377:14,20 384:3
 333:4 335:4,15       ends 293:2,3            339:6 341:11          378:3,6,14        faster 298:4
 336:2,8,18 337:12      328:21,21 331:22      350:19 351:2,4,22   e-mailing 366:3     father 362:16
 337:18 340:3           331:23 338:15         351:25 364:12       e-mails 297:7 308:7   377:25
 342:24 343:4         entered 353:4,10        365:20 383:12         332:5,8 335:9     February 279:5
 349:23 357:23        entire 355:3 360:13   exhibits 281:9          361:9,16,24 362:2   282:10 362:24
 364:21,24 365:3        385:12                339:1,4 377:5,8       362:4,10 366:25     390:17
 374:6,7,9 377:17     entirely 337:23       existing 307:4                            feel 299:3 343:21
 377:25 380:24,25     entitled 281:18       exists 337:11                  F            343:22 384:10,21
 381:14,22 383:14     error 308:24          expect 357:15         F 278:16 390:1        386:24
 383:15 384:12        errors 388:7,10       expectation 299:9     fabulously 336:19   figure 287:5 360:23
drafted 307:20        especially 355:5      expecting 299:24      face 298:21 366:21 file 309:15
dressed 333:25        ESQ 280:10,19         experience 379:7      fact 298:14 299:13 filtered 380:15
dresses 333:7         essentially 313:17    experienced 379:6       303:14 314:16     Financial 280:6
drivers 283:15          323:22              expert 287:25           320:21,25 329:24 financially 299:25
drop 306:8            Estate 278:7 282:6      288:5,10,13,14,25     329:25 333:8      find 338:20
duly 283:15 390:10      348:1                 288:25 289:3,6,7      334:14 341:6      findings 285:22
dumping 339:13        et 282:7                289:10,11,20          352:11 354:3      fine 321:16 331:6
                      event 292:18          expires 390:24          366:19 370:21     finish 318:17
          E             379:16,18           explicitly 343:18       378:10 388:11       369:23
E 278:16 280:1,1      events 292:9          expressed 381:14      factors 379:8       Finney 322:22
  281:1 282:1,1         379:22 387:6          381:15              fair 284:21 287:9   firm 282:16 290:21
  390:1,1             everybody's 387:15    expressing 364:23       291:13 296:18,23    290:22 359:18
earlier 385:5 386:8   exactly 310:2         extent 296:1 307:18     298:9,12,24         360:4
  386:17                317:20 324:25         362:18 376:15         301:12 304:25     first 306:1 322:24
early 337:3 343:13      332:22 370:2,10     e-mail 281:11,13,16     308:2 313:18        327:21 329:6
easier 302:9            384:5                 285:1 293:16,19       314:24 315:9        332:12 333:13
easiest 310:14        EXAMINATION             294:9,24 295:2,6      327:8 328:6 335:2   338:20 348:22
easily 366:25           281:2 283:18          295:9,19 300:14       335:7 342:21        352:20 362:14
East 359:3              355:18 375:18         303:9 304:23          343:20 346:9,13     364:18
easy 309:19,20          384:19 386:3          305:1 307:19          347:7,11 353:3    fit 288:21
  330:4,15 379:4      examined 283:16         314:12 316:5          356:14 361:19     five 324:5 375:9
edge 307:8            example 327:20          326:21,24 327:9       365:5,8,11,13     five-minute 337:22
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 119 of
                                        128
                                                                                                 Page 5

  354:13                283:23 284:24       funding 360:7          365:21                362:13,19,20
flesh 362:21            285:8 286:1,5,10    funds 336:16 339:8   GAVIN_2007              364:20 365:14
flew 359:6              286:13,25 287:8       342:4                308:15                366:24 367:5
Florida 278:3           287:19,22 288:1     further 375:6        geeks 289:12            371:7,9
  280:9,17 282:10       290:7,10 292:6,23     385:24 387:20      general 286:23        good 282:2 283:20
fluid 378:24            293:4,7 294:13,20   fuzz 372:18            340:2                 288:15,19 289:18
fly 284:18,22           297:2 299:6         fuzzy 368:18 372:6   generally 363:20        316:23 334:1,1
focusing 301:13         302:10,15,18,21       386:18,22,25         366:20                369:22,24 379:1
follows 283:17          303:24 305:14                            generating 337:7        379:21
follow-ups 386:2        307:21,24 308:9             G            getting 337:22,24     government 376:19
force 339:9 342:5       308:16,18 311:1     G 282:1                359:15 363:11       green 311:25
foregoing 390:12        313:21,25 314:8     Gavin 278:19           368:22 370:23       grown 363:21
forged 285:20           315:7,12,17,21       279:10 281:2          372:7 379:18          370:24
form 285:8 286:3        316:16 317:3,10      282:5 283:13        give 299:10 341:21
  286:18,25 287:8       317:15,18,22         293:2 322:23          365:14 368:10                H
  292:6 307:21          318:1,5,8,15,19      328:21 331:22         384:2               hacked 287:21
  313:21,25 314:8       318:22 319:15,21     338:15 352:8        gladly 324:4          hacking 287:16
  316:8 317:21,23       320:1,17 321:4,8     354:25 388:2        GMX 316:11            Hadley 278:20
  319:2,10,11 343:9     321:13 323:8         390:8               go 295:5 296:12        279:10,11 282:14
  345:2 354:1           324:14,15 325:12    GAVIN_00000023         305:10,21 307:16    Hadley-Amherst
  357:19 359:12,16      325:22 326:19        281:17                308:6,12 310:6       282:13
  359:22 360:9,15       328:10 330:6,18     GAVIN_00000024         311:9 312:22        Hal 322:21
  360:25 362:6          330:21,24 331:3,8    281:20                315:23 319:18       half 333:16
  363:8,17,22 364:4     331:24 332:2,20     GAVIN_00000026         321:19,19,20        halfway 295:1
  364:10 365:1,6        333:5 334:5,10       281:21                322:15 337:24       half-hour 375:13
  366:8,15 367:21       335:1,6,24 336:3    GAVIN_00001759         341:11 344:9        hand 322:17
  368:7,15 369:13       336:25 337:4,10      281:14                352:7,20,22 360:2    390:16
  369:16 370:7,19       337:14 338:19,24    GAVIN_00001760         366:18 367:4        Hang 284:2
  371:11,20 372:4       339:19,25 340:5,7    281:15                369:23 376:11       happen 314:24
  372:24 373:15,21      341:2,8,16,20,25    GAVIN_00001821         383:11               315:1 322:13
  374:1,3,12,17,22      342:17 344:4         281:12              going 284:3 292:25     348:3 357:12
  384:14                350:16 351:5,9      GAVIN_0023             294:14,15 297:7      380:19
format 309:13           354:12 355:19        351:4                 302:5,6 305:10      happened 296:3
forth 390:9             371:6,9,15 375:6    GAVIN_0274             306:4,17 307:9,15    314:22 322:9,11
fortune 334:11,16       375:11 382:22        338:12                310:21 311:9         322:21 323:14,23
forum 361:9             383:2 384:14,16     GAVIN_0344             312:21 315:23        342:19 346:15
found 285:11            384:20 385:24        331:18                316:2,3,7,25         350:1 370:2,11
foundation 303:6        387:2,10,18 388:5   GAVIN_0372             321:16,21 322:16     387:6
  304:1,17              389:5,7              338:21                324:20,22 325:15    happening 370:12
four 373:1 379:5      frequency 379:17      GAVIN_0622             326:14 329:18        370:15
fourth-from-the-...   front 306:6 319:12     326:17                331:17,19,21        happy 296:15
  306:5               Frustration 307:13    GAVIN_1077             335:8 338:10,13     hard 298:3 329:20
frankly 296:15        fully 347:8,12         305:13                341:23 343:17,19    hashing 346:16
  387:7               fully-validating      GAVIN_1296             346:14 348:10,20    hate 342:14
Freedman 280:4,10       346:6                302:9,16              350:6,18 351:3,21   head 356:25
  281:4,5 283:2,2     functioned 298:2      GAVIN_1759             354:17 355:3        hear 283:24 359:4
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 120 of
                                        128
                                                                                                Page 6

  360:12 379:4       important 297:20      interactions 357:17   369:18,22,24          344:12 371:10
heard 322:5 335:4      297:22                374:9,15,20       jumping 350:22        key 343:13 363:1
  358:2,4,6,17       impossible 314:23     interacts 289:4     jury 384:11 385:12    keys 329:9,14,20,25
  371:23 377:13        314:25 329:22       interesting 376:7     386:23 387:3        Kiin 280:25 282:17
hearing 324:18       impressive 375:15     interpret 303:22                          kind 288:20 289:6
  385:12             improper 317:24       interpretation               K              289:10 345:24
heart 322:17           318:18 319:11         308:3 328:16      Kass 280:19 281:3       347:20 380:8
heavily 334:6          320:3               interpreting 342:25   281:4,5 282:25,25   Kleiman 278:6,8
held 279:10 282:8    inappropriate         interview 382:3       283:4,19 284:2,4      280:24 282:6
  337:12               319:8               intimate 365:4        286:3,7,12,15,19      283:6,6 293:18
Hello 362:25         inaudible 286:14      introduce 282:23      292:25 293:6,9        297:8,9 322:21
help 300:13 316:6    incentives 299:17       292:25 351:3,22     302:8,12,17,19,22     323:14,20 337:7
  316:12             include 288:22        introduced 302:13     302:23 305:12         347:25,25 348:1,1
helped 298:4         inconsistent 312:13     326:17 344:17       308:17,20 310:21      362:15 363:6
  322:19 372:16,21     313:24 315:4          345:23              310:25 311:2          364:3 365:24
  373:13 381:23        385:18 386:6        invalid 347:3         317:7,14,17,20,25     366:2 367:9 368:4
  382:8              incredible 306:1      investigative         318:3,7,14,18,21      368:13 370:5
helping 298:16       independent 291:9       296:16              319:6,19,22,24        372:8 373:25
helps 352:2            291:11 326:6        investment 290:21     320:3,4 324:3         381:7,16
hereinbefore 390:9     342:8,18              359:24 360:3        325:4,16,17         Kleiman's 291:19
hereunto 390:15      Indian 359:3          involve 310:16        326:16 330:19,23      321:23 362:16
hidden 306:9,12      indication 361:23     involved 285:4        331:1,6,15,16         366:13,20 377:25
high 344:11,12         361:25                337:7 359:15        332:1 337:21        knew 295:15
higher 285:23        indicator 333:25        372:12 376:2,20     338:9,23 341:18       296:19
hmm 344:11             334:1                 381:23              341:23 342:1        know 286:11
hold 302:15 341:20   indirectly 354:1      Ira 278:6 280:24      348:20 350:18         288:17 289:4,8
Holding 353:1,5      individuals 335:10      283:6 293:17,23     351:3,7,10,21         290:1,23 291:3,14
Holdings 358:25      infallible 383:4        294:24 295:3,7      354:10,15 355:2       291:18,21 294:1
  359:1,9,14         infamously 373:2        296:18 297:8,9      355:17 357:19         295:15 296:14,21
home 357:12          infinite 375:1,1        314:12 347:24       359:12,22 360:9       298:3,20 299:15
hours 382:14,16      Info 278:9              365:24 366:2        360:15,25 362:6       300:12 304:22,24
human 383:5          information 327:13    iradavid2009@g...     362:17 363:8,17       305:2,7 307:23
Hushmail 351:19        327:17 328:12         293:24              363:22 364:4,10       309:11,12 313:18
                       353:18,22,23        Ire 358:3             365:1,6,17 366:8      314:9 315:11
          I            354:6 367:8         issue 324:19 371:8    366:15 367:21         317:7 319:7,8,13
idea 305:3             368:11 379:18       issues 324:18         368:7,15,24           322:25 323:20
identification         380:6                                     369:13,16 370:7       325:24 326:2,5,8
  293:11 294:18      informed 296:25                 J           370:13,19 371:3,7     326:11 327:3,5,12
  351:2,25           informing 348:3       jet 292:14            371:13,20 372:4       327:23,25 328:3
identified 283:14    inherited 336:21      job 278:24 303:5,11   372:24 373:15,21      329:24 330:2
identity 354:5       instrumental            303:13 304:6,16     374:1,3,12,17,22      331:7,9 333:8
  381:8                298:15,19 323:5       345:17 388:12       375:8,14,19           335:3,14,15
impact 292:8           323:21              jog 305:22            384:15,18 386:1,4     336:12,15 337:11
  298:22 379:19      intended 353:9        Jon 356:21,22         387:17,21 388:18      337:15,18 339:18
implemented          intent 364:23           357:20              389:2,6               340:24 341:1,3,5
  345:11             interact 344:24       judge 319:12        keep 286:3,18           341:7 342:7,15
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 121 of
                                        128
                                                                                               Page 7

 350:12,21 352:16         333:12,13 337:21     353:16 357:2     Matonis 356:21,22     372:14,17,20,25
 352:18 356:22,24         341:11 342:2         364:16 379:23     357:15               373:1,6,7,8,10,16
 357:5 366:24             344:12 347:25      looked 300:14      matter 282:6,8        373:23 378:21
 367:1,6,14 369:14        348:22 352:19      looking 304:6,8,16  286:7 306:9,11       379:2,6,9,16,19
 369:17 375:2             353:16 369:21        304:20 325:13     390:13               380:1,16 383:17
 376:19 377:14,20         372:19 373:7         357:8 359:23     matters 283:22        385:5,9,14 386:15
 379:13 383:15         level 344:12          lose 347:6         Matthews 329:5        386:17,18,21,22
 388:8                 liar 287:2            lot 284:12 286:8    351:15               386:25 387:5,9,12
knowing 387:9          license 283:15          299:14 334:18    mean 289:1 308:24     387:13,15
knowledge 285:5        lie 343:7               336:21 337:1      311:18 312:7,10     men 290:5,8,19
 291:9,12,24 292:2     lied 343:4              377:2 380:8 381:4 312:12 313:13        359:11 360:6
 295:16 302:2          life-style 333:11     lots 289:2 375:2,2  314:7,9,13,16        375:4
 323:19 327:16         light 355:5           lottery 336:19      328:13,16,16        mentioned 324:17
 330:13 333:4,6,9      likelihood 379:19     Louis 362:15,25     334:15,18 339:12     348:14 355:24
 335:22 336:5,24       Limited 353:1,5       lower 333:23        345:15 346:24        377:11 378:20
 337:6 339:16             358:25 359:1       lucky 346:22        348:18 360:17       Merit 279:14
 341:15 342:9,19       line 307:12 310:7,7   lying 296:11 343:9  379:3 382:24        message 329:7
 347:14 357:16            312:24 315:23                          386:11              messages 361:10
 358:13,16 390:13         329:6 332:12               M          Meaning 313:22       Mestre 280:15
known 300:19              339:7 342:3        Madam 290:11       means 300:2           282:16
 325:9                 list 357:1            Magna 282:18,21     311:20,22 328:17    met 296:25 305:5
                       listening 362:23      main 322:19         353:22 373:19        333:20 341:10
         L             litigation 309:9       372:11            meant 307:23          355:20 359:7
L 278:16               little 283:25 284:1   maintain 345:24     308:4 331:12         362:1 366:23
labeled 339:7             350:19 381:3       majority 355:15     339:22,23 340:11     374:5 377:20
lagged 292:14          live 356:21           making 318:17      mechanics 349:1      Miami 280:9,17
language 289:22        lives 333:11 356:23    320:1             media 282:4 354:18   middle 307:13
  290:1                LLC 278:9             man 363:21 370:24   354:24 387:25        340:14 368:25
laptop 310:6           LLP 280:15            manner 376:2       medium 354:1         Mike 322:23
large 340:18           located 282:14        March 316:6        meet 284:18,22       million 332:11,17
latest 346:7           locked 337:16         mark 294:15         377:12               332:19 335:10,16
learned 383:24         log 364:13             350:18            meeting 295:20,22     335:18 339:13
  384:1                logistics 349:17      marked 293:10       364:25               340:16
leave 362:19           London 284:22          294:17 302:6      memorialized         mind 300:24 301:4
led 321:24 374:10         295:20 296:3        305:11 308:13      292:18               312:3 357:8
  374:15,20               305:5 333:20        328:20 338:11,15 memories 369:20        363:19 370:22
left 284:6                341:10 350:1        351:1,24           372:5 378:24         371:17
legal 282:18,21           359:6 360:21       Marriott 282:13     379:1 380:22,24     minds 308:1
  289:3,4                 362:2 377:16       MaryJo 278:23       380:25 381:9,12     mined 356:17
Leon 280:16               380:23              279:13 282:20      381:13 382:9,19     miner 346:14,18,19
Lerner 301:20          long 295:20 310:15     390:5,21           383:3                346:20
let's 295:5,22 296:6      312:17 350:9       Massachusetts      memory 292:20        miners 346:5 347:4
  308:12 312:20        longer 387:6           278:20 279:12,16   305:23 369:3,18     mining 321:23
  314:4 315:22         look 296:6 303:9       282:15 283:15      369:25 370:4,14      322:5 355:25
  321:19,19,20            304:14 325:14       390:3,7            371:17,17,22        minutes 350:11
  322:15 324:5            342:2 352:20       Mati 280:25 282:17  372:2,6,9,10,12      375:9
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 122 of
                                        128
                                                                                               Page 8

Mischaracterizes      281:1 282:1         nLocktime 327:22      290:7,11 292:6,23     309:21 312:6,10
 286:2              Nakamoto 322:17       non 346:16            294:13 297:2          312:15,20 314:3,3
mischaracterizing     360:8,13 361:5      nonce 301:24          299:6 303:24          314:5 316:1,23
 286:6                364:2 368:14        nondisclosure         307:21,24 308:9       319:12 320:1,12
misinterpret          369:6 370:6          355:5                313:21,25 314:8       320:16 321:18
 308:10               372:22 373:11       non-disclosure        315:7,12,17,21        323:25 324:5
misled 343:21,22      385:21               281:19 352:17        316:16 317:3,21       325:16 326:23
missed 290:10       name 282:17 294:3      359:8                317:23 318:6,9,10     329:3,16 330:23
misspoke 331:10       301:20 307:13       Nope 389:5            319:3,3,9,17          331:15,17 333:24
mistakes 306:1        337:12 358:3,6,17   Notarial 390:16       320:17 321:4,8,13     339:6 341:11
mistranscribed        358:24 359:5        Notary 279:15         323:8 325:7,22        342:2 343:3,10,20
 331:11             named 327:2            283:16 390:5,22      328:10 330:6,18       344:11,14 345:9
mixed 347:20        names 290:15          note 325:8            330:20 332:20         345:15 346:23
Mm-hmm 304:2          349:8 350:13        Noted 389:8           333:5 334:5,10        347:22 348:12
 345:20,22 376:8    narrow 381:3          notes 325:14          335:1,6,24 336:4      350:5 354:10,12
 376:10             nature 325:24          337:25 390:12        336:25 337:4,10       355:17 356:20
modified 309:17     nChain 358:18,19      notice 279:12         337:14 339:19,25      364:15 365:22
modify 309:19       NDA 351:18 352:5      number 282:4          340:5,8,9,10,12       373:19 374:5
mogul 360:22        near 375:1 383:9       302:6 305:16,18      341:2,8 342:17        376:13,22 378:13
moment 356:15       necessarily 289:5      305:19 308:14        344:4 357:19          378:20 381:8,11
money 290:5,8,19      290:1 299:24         310:25 351:23        365:17 370:13         381:17,20 382:1
 291:9,12 299:14      301:14 334:20        354:18,24 357:5,6    371:11 382:22         383:11 384:10,18
 300:9 306:20         373:6,19             387:25               383:2 384:14          386:23 387:4
 334:19 340:2       necessary 298:10      numbered 352:3        387:2,10,18           389:6
 347:6 359:11         325:11              numerous 382:13     objections 318:4      old 344:19,22 345:1
 360:6 375:4        need 288:17 316:6     nurtured 298:8        324:19 325:3          345:11,25 346:20
moniker 290:19        316:12,12 379:14                          353:14              older 346:9 347:17
monitor 324:22      needed 375:16                  O          observed 333:14,17    once 286:10 299:18
month 295:23,24     net 332:25 334:2      O 278:16 282:1        334:22                329:8,8
 383:13               335:4,11,16         oath 285:12         obtained 299:13       ones 293:8 306:9,11
months 349:13         336:16              object 285:8 286:17 occur 379:10            351:6
morning 282:2       network 307:4           287:8 319:11      occurring 370:17      one-third 364:1
 283:20             never 315:3 322:12      359:12,22 360:9   office 335:21           367:18 369:6
move 294:14           361:2 363:7           360:15,25 362:6     342:13,20             370:6 372:13
 321:17               377:13,20,20          362:17,19 363:8   Oh 308:23 311:11        384:12 385:20
moved 356:12        new 293:4 302:10        363:17,22 364:4     331:3 341:20        online 359:21
multiple 324:21       316:8 329:7           364:10 365:1,6    okay 284:11 288:18    open-source 300:2
 379:1                344:17 345:2,23       366:8,15 367:21     290:18 291:5,18       300:5,6
mute 324:20           346:2 347:4           368:7,15 369:13     293:19 294:8        opinion 383:5
mysterious 360:22     350:20                369:16 370:7,19     295:1,5,18,25       opposed 310:13
 363:7 372:16       newer 344:24            371:20 372:4,24     297:6 300:8,12      order 285:23 286:2
 373:12               346:11 347:18         373:15,21 374:1,3   301:2,12,23         original 289:22
mystery 373:12      Nguyen 326:25           374:12,17,22        302:22 304:13       originally 313:2
                      327:2,3,5           objection 284:24      305:21 306:25         314:14 356:17
        N           nice 333:11             286:1,25 287:19     307:15 308:6,12     outcome 386:25
N 278:16,16 280:1   night 356:3             287:22 288:1        308:20 309:1,16     overturned 285:23
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 123 of
                                        128
                                                                                               Page 9

owes 299:3            313:4 322:19        places 379:5          308:13 321:11       pull 331:19
owned 374:16          324:21 342:13       plain 309:15,16,19    325:18 328:20       purchased 337:1
owning 290:21         359:7,7 363:1,6       309:22              338:11,14 382:3     purporting 371:4
O'Connor 278:23       363:13 368:13       Plaintiffs 278:10    pre-SegWit 344:23    pursuant 279:12
 279:13 282:20        372:11,14,15          280:3 283:3,7      primary 380:24,25    put 383:19
 390:5,21             373:20,24 380:3,7     348:18 349:4        381:9,12,13         putting 379:1
                    people's 307:25         377:23             printout 310:13      p.m 324:8,10,11,13
         P          perfectly 319:17      please 283:9 286:4   prior 347:23 348:7     338:3,5,6,8
P 280:1,1 282:1     period 382:19           286:18 296:13       352:19 353:12         354:17,21,21,23
page 281:2,10       perjury 285:11          302:18 318:3       privacy 364:21         387:24 389:8
  295:6 306:18,19   person 288:5            319:6              private 293:23,25
  310:3,13 312:20     290:17 298:10       point 303:10 369:2    329:14,19 343:13            Q
  315:22 321:19       299:10 300:25         375:12              361:9               question 285:15,17
  322:15 352:7,21     301:13 327:9        Ponce 280:16         probably 288:11       285:19 290:13
  352:23,23 364:18    333:22 336:2        poor 333:22 387:12    298:5,19 305:19      292:22 297:19
paid 303:15,17        355:22 361:12,14    popular 300:2         348:19 352:4         301:3 306:23
paper 316:7           363:5,7 366:12      portion 297:15        375:9 381:10         307:1,5,10,17,19
paragraph 295:8       372:16,21 373:11      303:10 307:19      proceed 283:10        310:1,11 311:16
  295:12 306:2,5,8    373:12 381:22         316:2               355:12               311:23 314:2
  306:13,19 307:1     383:21              portions 355:7       Proceedings 324:9     318:9 319:10
  312:23 315:24     persona 363:13          388:21              338:4 354:20         321:14,17 330:22
  316:3,17 320:21     368:5 372:23        possible 308:8       produce 310:16        332:10,14 341:24
  321:20 323:10       373:12                309:21,25 315:18   produced 309:8,11     368:8 370:3
  327:21 339:12     personal 278:6          324:24 334:4        309:14,23 310:12     384:17,24 387:19
  342:4,11 353:16     291:24 292:2          336:20,23 337:5    programing 291:22     388:19
  364:17              302:2 327:16          340:20 361:12,15   project 283:25       questioning 375:10
part 287:16 293:25    333:3,6,9 335:22      371:21,24 380:17   prominent 363:19     questions 286:17
  295:16 296:3,25     336:5 339:15          386:20              370:22               294:11 305:16,20
  299:16 316:10       341:14              possibly 292:19      promoting 299:1       309:2 311:4,10
  322:19 342:12,12 personality 358:9        350:17             proof 284:15          328:7,13,15 329:1
particular 299:10   personally 366:23     post 364:13 383:19    343:11 350:1         332:8,25 338:18
  387:8               377:21 379:6,7      posts 380:9,12        357:16,21,23         339:4 349:20
particularly 363:19 phase 340:1           preliminary 283:22    377:16 380:3,5       350:4,6 375:7,21
  370:22 373:9      phone 283:5 284:1     PRESENT 280:23       proper 317:11         385:25 387:20
  376:6               297:12 348:2,4,7    presentation          319:13              quotations 311:7
partnership 326:12    348:9,12,13,22,24     385:13             properly 345:13
passage 292:11        349:8,10,16 350:9   presented 290:20     proprietary 353:23            R
pasted 309:6          350:13 357:5,6        304:3              provide 343:12       R 280:1 282:1
pasting 310:18      phrase 306:10         presenting 317:23    Provider 354:2         390:1
Patoshi 301:20        307:2 320:6 369:6     318:11             providing 353:14     raise 319:23,24
Pattern 301:21        372:13              presents 333:7        360:7               raised 318:10 325:5
pay 339:13 379:14 physical 340:19         preserved 353:24     pseudonym 300:24     RDR 278:23
paying 379:12         357:13              pretty 284:23         301:8,14            RDR/RMR 390:21
people 284:12       piece 296:17          previous 345:7       public 279:15        reach 353:13
  287:10 289:1,8    pieces 288:21 289:2   previously 287:15     283:16 298:21       reached 388:1
  299:17,23 311:7   pile 302:7 340:18       302:6 305:11        380:9 390:5,22      reaching 294:9
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 124 of
                                        128
                                                                                                 Page 10

read 295:11 296:8       363:4,11,14,15,18     368:11                279:14,14 282:19      335:14 338:10
  301:19 304:18         363:23 368:3,19     reflects 384:8          283:9 290:11          339:23 346:15
  307:25 316:2          368:20,21 370:2     refresh 318:16,24       324:17 350:23         355:20 356:7
  321:21 322:16         370:11,17 371:1       318:25                388:8                 362:16 367:1,7
  353:21 362:13         375:20,25 376:4     refreshes 317:9,12    reporters 296:16        368:6 375:5,8,11
  364:19 371:4          376:13 377:4        regarding 348:23        298:20                377:1 382:6 384:3
  377:23 380:13,15      378:1 381:18,21     regards 323:13        Representative          385:9 386:11
  388:6,22              386:17,19             333:14,18 380:23      278:7                 387:21 388:6,12
reading 302:1         recalling 368:22        381:7               representing            388:13,17 389:2
  328:8 335:17        receive 366:22        Registered 279:13       282:18,20 347:24    risky 350:20
  342:22 380:11       received 293:16         279:14              request 282:15        Rivero 280:15
really 283:24           303:21,23,25        reinforce 382:25        348:21 355:14         282:16
  306:16 313:18         327:9 380:6         reject 347:4          require 388:22        RMR 278:23
  332:17 337:2        recessed 324:9        relates 318:11        research 278:9        Rob 290:16
  340:25 366:13         338:4 354:20        relating 342:11         359:21 369:19       ROCHE 280:4
realtime 324:22       recipient 354:2       relationship 290:24   reserved 375:13       role 290:17 296:3
  325:8,15              366:7                 291:15 314:19,21    reside 356:16         rough 317:5 318:13
reason 296:10         recognize 293:12        315:10 322:7        resources 374:21      rules 347:4
  310:4,12 321:9,10     294:19,22 347:18      325:25 327:6          375:1,2             run 346:6 377:19
  347:17 360:1,5        351:11 352:1          349:23 364:9        respect 364:20        running 346:20
  362:8,11 374:23     recollection 296:4      366:23              respond 349:1         Russell 279:11
  376:23                296:5 317:9,13      relatively 329:12       367:11                282:14
reasonably 369:4,9      319:1 322:14        release 316:7,11      response 296:6,8
  369:10 385:5          356:6 363:24        released 300:4          296:21 317:1                  S
  386:15,16             364:5 368:17        relied 317:6 318:13     322:18              S 280:1,7 282:1
recall 285:9,14,16    reconcile 300:22        318:25              resume 304:4,4        sadness 381:15
  285:18 288:3,4,6    reconvened 324:10     rely 388:11           retelling 380:1       satisfactorily
  288:9 290:4,8,13      338:5 354:21        relying 317:8         retold 379:23           283:14
  290:17 292:8        record 282:3            386:24              reveal 364:24 365:3   Satoshi 284:13,23
  297:10 300:8          318:17,21 319:4     remain 306:9,11         376:2,24 383:13       287:3 289:25
  301:18 302:24         319:19 320:2,3        355:15                383:20                291:25 296:3,25
  303:1,4 305:15,18     324:8,13,16 325:2   remaining 356:9       reverse 329:18          297:16 299:3
  305:25 306:10,21      338:3,8 350:25      remember 290:25       review 388:13           300:10,25 301:4,5
  306:23 307:1,7        354:14,19,24          306:14 307:5,10     reviewed 347:15         301:8,10 310:22
  309:1,4 311:3,6       355:1 388:3,4         307:14 332:16         361:16                313:2,20 314:15
  311:11 313:9          390:11                359:2 370:23        revoked 352:17          314:18 315:13,14
  316:4,15,19,21,22   recorded 353:23         373:5 378:25        right 284:5 285:18      315:19 321:6
  317:1 320:5,9,12    Reddit 309:6 310:3      381:4,14 382:2,10     291:8 294:8,11        322:17 360:8,13
  320:14 326:20,23      310:13 380:9          383:7,10              306:17 307:20         361:4 363:5,13
  328:22,25 329:11    reference 342:10      removing 330:9,12       310:8,10 311:3        364:2 365:4
  332:4,7,10,14,23      360:21,24           repeat 368:8            314:11,19 315:6       367:19 368:5,14
  332:24 338:17,25    referring 288:9       rephrase 292:21         315:11 319:19         369:6 370:6
  339:3 343:3 348:4     320:6 340:19,25       293:20 320:19         320:20 322:12,13      372:22 373:11
  348:6 349:7,21        341:4 378:18          330:8,9 341:24        325:4 328:14          381:8 382:4
  350:8 356:1         refers 339:20           366:9                 329:23 330:13         383:21 384:12
  358:24 361:1        reflect 325:2         reporter 278:23         332:2 334:21          385:20
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 125 of
                                        128
                                                                                                 Page 11

Satoshis 284:16,19    SegWit 344:5,7,8      sign 329:7              360:3 380:15          385:23 386:6
Satoshi's 300:19        344:15,17,20,25     signature 352:11        388:9               States 278:2 282:9
  374:16                345:10,12,23          352:12              source 336:15         stating 313:6 315:8
saw 314:11              346:1,11,25 347:3   signed 351:18         Southeast 280:6         342:12 376:13
saying 293:17           347:15,16             352:5,8,13,15,25    SOUTHERN 278:3          386:17
  301:5 315:3,16      SegWit-compati...       353:6,7 359:8       so-called 375:3       stay 307:8
  330:10,11 341:6       346:7               significant 374:21    speak 284:7 295:13    Stefan 290:15
  368:20 372:11       select 310:14         signing 340:22          297:11 345:16         329:5 351:14
  381:22 382:5        selecting 310:17      similar 312:11          347:24 361:4,7      stenotype 390:12
says 293:21,23        sell 339:9 342:5        363:3 378:6,9       speakerphone          stepped 298:7
  294:9 303:10        send 300:9 355:10     similarity 378:17       324:20              stop 307:15 318:3,4
  306:5 313:1,14        355:13              simple 329:12,14      speaking 318:4,6      stored 344:16
  317:5 318:2,12,24   sender 362:9 367:7    single 307:17         specific 288:5        stories 379:23
  321:5 327:20,22     sending 361:24        sit 310:8,10          specifically 290:23   storing 344:18,19
  329:7 335:10          362:2               sitting 352:19          295:14 296:19       story 320:7 364:22
  339:8,12 342:3,25   senses 333:14,19      situation 325:1         317:5 318:2,12,23     376:2 385:13
  352:8,21,23           334:23              skeptic 369:19        speech 362:20         Street 279:11
  353:21 354:7,9      sent 293:8 300:15     skeptical 387:5       spent 297:15            282:14
  364:19 383:12         301:4 304:22        skill 390:13            356:10              stressed 379:12
scale 297:23            305:2,7 336:2       software 289:23       spoke 287:24 361:2    strike 297:19
scope 348:25            342:23,23 351:6,7     292:4 299:23        spoken 361:21           321:16 358:11,22
screenshots 310:16      357:3 362:15          300:2,3,5,7         spurious 371:22         361:3,22 365:10
Seal 390:16           sentence 312:24         344:23 345:2,12     SS 390:4                365:12 367:25
second 284:2            321:21 362:14         345:17,25 346:2,8   standing 290:12         369:10 374:7
  302:18 304:14         364:18,19             346:10,21 347:18    stands 359:2            384:22
  306:18 308:15       September 390:25      solves 346:18,19      start 300:7 348:22    structured 347:20
  327:21 331:20,21    sequentially 352:2    somebody 287:25         355:3               studies 379:22
  339:7 341:21        series 311:7 332:7      288:13 293:17       started 282:24        stuff 335:21 381:5
  342:3 349:10,16       332:24                298:7 304:5         starting 350:20       style 285:6
second-to-last        Services 282:19,21      308:10 327:2        starts 295:9 306:19   subject 315:25
  364:17              session 350:1           334:14 335:5,5        312:23,24 315:24      381:15,18
second-to-the-last      357:17,23 377:16      344:22 366:22         315:24              submitted 285:20
  312:23                380:3,5               382:7               state 282:10 304:15   subpoena 304:9
secretary 303:25      sessions 284:15       someone's 334:2         310:2 313:23          348:10,11,23,25
see 293:21 295:2,8    set 375:16 390:9,16   somethings 332:21       314:6 324:15          349:2
  295:22 305:1        shadowy 360:23        something's 292:17      330:14 378:23       substance 312:11
  312:25 314:4        share 365:16          son 362:25              380:18 388:20,23      349:15 351:17
  316:25 329:3,6      shares 364:22         sorry 283:23          stated 319:2 377:24   substantive 349:19
  335:12 337:25       sheet 350:20,21         290:11 294:20         386:15              substantively 349:4
  339:7,11 342:6,10   short 355:25            308:17 336:3        statement 312:1,5     succeed 299:20
  344:13 352:8        shortly 296:7           338:19 340:7,13       313:24 314:14       success 299:12,18
  353:13,19 354:7,9   shown 311:6             341:16 360:1          319:16 323:1,4        323:6
  363:20 370:24         326:20 328:22         369:10,23             345:8 363:4         sufficient 339:8
seeing 340:8            332:4 338:25        sort 291:2,14 299:1     385:18                342:4
seen 331:8 369:19       377:5,9               304:20 322:7        statements 300:23     SUFFOLK 390:4
  378:3               shows 300:15            357:21,22 359:24      311:12 325:19       suggestible 387:14
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 126 of
                                        128
                                                                                               Page 12

  387:16            talked 287:15           316:4,15 343:3        373:17 374:4,9,19     363:25 364:24
Suite 280:8,16        380:2,4               363:15,18 376:4       377:11,18 378:24      365:10,15 367:18
suppose 340:20      talking 288:4,6       testimony 316:19        379:2,5,14,15,21      368:18 369:12
supposed 340:10       289:12 298:20         353:14 370:25         381:21 387:21         378:7,7,10,15
sure 291:7 295:13     314:17 324:21         385:4 390:9,10        388:8 389:2           384:12
  304:10 305:24       372:8,15 379:17     text 309:15,16,19     thinking 301:9        top 306:19 312:21
  308:8,21 309:18     386:7                 309:22 310:12,17      360:20 371:18         327:21 332:13
  310:8 311:18      talks 340:22          thank 283:20          thinks 331:4,13         342:11 356:25
  313:11 314:1      tax 335:20 342:13       301:16 308:18       third 342:11          Tor 316:12
  322:2,11 324:23     342:20                310:19 311:1          372:15,21 373:11    totally 286:6
  324:25 330:24     team 295:16 385:21      332:2 333:12          381:22              tough 377:23
  331:4,14 332:17   technical 285:4         338:24 346:19       third-from-the-b...   Trading 359:3
  342:10 343:2        288:15 289:13,15      351:9 355:22          306:12              transaction 301:6,7
  344:10 345:18       344:8                 356:20 389:7        thought 304:11          345:24 346:15
  346:3 352:4 353:8 Technician 280:25     Thanks 308:16         thread 310:15           347:3,19
  355:9 357:10        282:2 283:8 324:7   thing 289:7 292:11    three 363:1,5,12      transactions 289:9
  364:11 366:2,13     324:12 338:2,7        304:21 316:23         368:13 372:11,13      307:3 344:16,18
  366:17,19 368:9     354:16,22 387:23      319:8 329:15          372:15 373:24         344:19,24 345:3
  369:3 376:11      Teleconference          330:4 343:15        thrown 290:5            345:13,18 346:1
  379:11,21 381:4     280:5                 368:16 376:14,16    Thursday 279:5          346:11,25 347:18
  385:8,14,16       telephone 361:5         380:21 388:10,24    time 282:11 292:12    transcript 313:13
surprise 358:22     tell 314:22 331:20      389:1                 295:7 304:7           316:24 317:4,11
  360:11,16,18        350:23 362:3        things 292:8 298:17     314:20 324:4,7,12     317:12 318:12
  376:21 377:2        366:11 385:1,6        298:19,25 299:4,8     338:2,7 354:16,22     320:11 324:23
surprised 287:20      387:11                312:13 333:13         360:21 375:16         331:9,10 355:4
  376:1,5,18        telling 363:12          371:23 375:16         382:19,20 383:6,9     371:5 388:7,14
surprising 376:12     364:6 370:5 371:1     378:6,25 379:4,15     383:9 384:4,9       transfer 307:3
swear 283:9 370:1     372:20 373:10         383:25 384:1          387:23 389:8        travels 333:10,10
  370:10              384:11,22           think 286:23 287:1    times 380:2,4         trick 313:16
sworn 283:15        tellings 382:18         287:3 288:14,16     tired 379:11          true 321:23 327:14
  390:10            ten 350:11 375:9        288:24 289:6,7,8    today 282:10,19         327:23 328:12
synonym 311:21      tends 387:12            289:21 290:15,16      284:7 304:14          335:23 336:6
system 288:20,23    ten-minute 324:6        296:10 298:4,5,6      355:22 377:6          339:16 342:7,9
  289:5 299:16,20   term 290:4 304:4        298:12,17,21          382:16 385:1          364:2 367:17,23
systems 307:2         360:5                 301:6 304:19          386:8                 368:1,9 390:11
                    terminology 311:19      306:23 307:16       today's 284:8         trust 287:2 321:24
         T          testified 283:17        308:4 311:15          354:18,25 388:1       327:23 328:1,4
T 278:16 390:1,1      284:12 297:14         313:3 314:15        told 291:1,1,17         337:16 362:4
take 298:4,16 324:2   300:18 317:16         319:10,16,21          311:14,15,24,25     truth 296:17 364:7
  324:4,5 337:21      325:18 363:10         322:4 323:19,25       312:11 313:8          385:2,6
  354:12              370:16 371:18         328:17 329:13         314:7,10 315:9      try 296:17 324:22
taken 282:12 298:2    382:13                331:2 343:18          320:7,22 321:11       325:9,15
  298:5 304:13      testify 330:3           346:3 350:2,3         321:22 322:1,12     trying 290:25
  390:12            testifying 300:8        354:10 357:13         323:11,15,18          313:16 314:3
takes 377:2           301:18 303:1          360:18 362:7,8,11     325:20 357:20         318:15,19,23
talk 333:13 373:7     309:4 311:11          363:15 368:16,24      358:1 359:2,15      turn 302:5 312:20
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 127 of
                                        128
                                                                                               Page 13

  315:22 326:14       unusual 363:20        338:2,7 354:16,22   weird 360:18           323:18 325:20
  328:19 331:18       use 289:1 318:16,23   387:23 388:12        376:14,17             364:3 367:12,19
  338:11,14 346:25      360:5             videographer          welcome 355:23         367:19 368:21
  364:12 365:19       user 294:2            282:18 324:17       well-compensated       369:5 378:11
  379:24              usually 379:25      VIDEOTAPED             299:12                385:19
twice 329:8           Uyen 326:25 327:2     278:18 279:9        well-dressed          working 297:16
two 297:6 298:25        327:3,5           view 286:22            333:21 334:6,12       298:18 299:15
  299:4 305:22                            vistomail 316:12       334:15                303:6 315:10
  312:13 335:8                 V          voluntarily 299:8     well-spoken 333:21     316:8 364:9
  339:1 347:10        V 278:11            volunteering 326:9    weren't 298:18         374:24,25 375:3
  348:13 354:25       vague 372:14                               304:7 332:17         works 286:16
  363:1 368:13        Vaguely 309:3                W             366:13                288:16 383:15
  372:5 373:20          316:18 329:2      Wait 302:15 371:3     we'll 325:10 333:15   world 300:3 343:12
  380:22,24,25          332:9 333:2 339:5 waive 388:13,16        344:12 354:13         358:10,21 364:22
  381:9,11,13 382:9   valid 344:20 345:18 wallets 356:13        we're 284:3 294:14    worry 321:17
  386:1 387:25          346:1,4 347:1     want 296:12 299:17     311:18 315:23        worse 379:16
two-thirds 368:5      validate 345:13       299:19,20 302:20     324:13,25 354:23     worth 299:14
type 309:13 339:24      346:10,14           303:15,16 307:8      355:1 371:7           332:25 334:2
  359:18 387:1        validation 346:6      311:18 316:10        378:25 387:24         335:4 336:16
typed 305:2,7         valuable 299:20       317:19 324:4,15     we've 386:7           wouldn't 364:2
types 299:23          value 307:3 366:21    325:1 328:19        WHEREOF                376:5
                      values 301:24         337:24 344:10,13     390:15               Wright 278:12
         U            Vel 286:8,12,15,15    345:16 352:20       widely-accepted        282:7 283:1
uh 303:20 312:12        286:15 293:1        362:21 373:3,4       345:4                 284:22 285:19
  328:9 360:16,17       302:8 305:12        375:12 380:21       wife 387:11            286:22 287:5,11
  370:20,20,20          310:22 317:25       388:23,24           win-win 326:25         287:21 289:17
ultimate 346:5          318:3,14 319:6,20 wanted 295:15         witness 283:10         290:24 291:16
um 314:16 360:16        319:25 324:14       300:12 331:7         310:24 318:11         295:21 296:2
unable 295:13           325:4 326:16        388:20               324:2 330:25          297:1 301:7 303:5
uncommon 287:17         330:19 348:20     wants 355:8,10         355:6,8,10,13         303:9 304:16,22
understand 295:14       354:11 368:25     wasn't 361:24          368:25 388:16,25      305:5 308:7
  325:5 330:22          371:3 375:8 389:3 way 302:7 307:22       390:8,15              311:13 313:8,19
  345:2 370:1,9,10    Velvel 280:10         318:23 322:3        witnessed 357:21       316:5 320:22
  373:3,5               283:2 350:15        333:24 344:15,17    witness's 317:12       321:5,5,12,22
understanding         vel@rcfllp.com        344:19 345:10        319:1                 322:1 323:1,4,10
  288:15,19 289:13      280:11              347:19 361:8        won 336:18             325:20 327:6
  289:15,18 314:1     venture 290:21        368:10 370:4        word 309:6,12          329:25 330:16
  359:20 360:6,10       359:18,24 360:3     378:9                327:22                335:15 336:2,18
  380:22              version 316:13      ways 289:1 306:6      work 297:18,20,22      337:18 340:3
Understood 310:19       344:22 345:1      wealth 333:4,15,18     297:25 298:15         341:10 342:20
Unexpected 376:9        346:7,10            335:11,16 336:22     299:24 301:10         343:4 349:23
unit 282:4 354:18     versions 345:11,25    337:8,11,15,19       310:16 314:4          357:18,23 358:15
  354:24 387:25         346:2 347:10      wealthy 336:19         316:13                359:16 360:14
United 278:2 282:9    versus 282:7          374:11              worked 292:3           362:1,15 363:6,11
unknown 327:10        video 280:25 282:2 week 387:6              296:9 314:10,17       364:3,6,24 365:3
untruth 344:2           283:8 324:7,12    weeks 383:20           315:3,18 320:25       367:25 368:3,12
  Case 9:18-cv-80176-BB Document 589-4 Entered on FLSD Docket 06/19/2020 Page 128 of
                                        128
                                                                                      Page 14

 369:7 370:4 372:7     347:23               16 326:15              335:9,9
 373:10,24 374:6,7    yup 321:20            1759 294:21          372 341:17
 374:9 377:17,25                            1821 293:3           375 281:4
 378:6,7 380:24,25             Z                                 384 281:5
 381:14,22 383:14     Zalman 280:19                  2           386 281:5
 383:15,21 384:12       282:25 283:23       2 302:6,14 329:25
Wright's 289:15         286:11 294:20         364:13                      4
 332:25 333:4,15        317:3 318:5,16,22   200 280:7            400 339:13 340:16
 333:18 335:4           338:19 341:16       2008 316:6           423 279:11 282:14
 336:9 337:12           371:6,9,10          2010 297:15 299:13   445-2500 280:18
 342:24 361:17        Zero 331:24             301:1,5 356:1,18
 364:21               zkass@riverome...       361:13                      5
writes 308:11           280:20              2011 301:1,5         50 356:9
writing 285:6                                 361:13             5500 280:8
written 317:1 361:8            0            2014 362:24          559472 278:24
 383:6,12             0024 351:23           2016 293:17 330:1
                      0047 328:21             364:14                      6
wrote 383:8
                      01035 282:15          2020 279:5 282:11    6th 295:23
W&K 278:8
                      0732 338:16             390:17             69 364:12
         X            0869 331:23           2025 390:25                   7
x 278:5,14 281:1                            23 328:20
                               1                                 7th 295:23
                                            2525 280:16
         Y            1 297:23 329:8                             72 281:11 293:1,11
                                            27 279:5 282:10
yeah 299:22 353:7     1.1 352:21                                   297:8
                                              312:20,21
  375:14 377:18       1.2 353:17                                 73 281:13 294:16
                                            283 281:3
  380:24 384:1        1:03 354:21,23                               294:18 297:8
                                            29th 390:16
year 307:4 316:7      1:41 387:24                                  365:20 383:12
                                            293 281:11
years 342:13 373:1    1:42 389:8                                 732 341:19
                                            294 281:13
  377:14,15           10 295:19 297:23                           74 281:16 351:2,4
yesterday 284:6,11      300:16 308:13                3           75 281:18 351:22
  285:10 286:9        10th 295:7            3 352:7,23             351:25
  287:24 290:4        100 332:11,17,19      305 280:18           76 322:15
  292:7 297:15          335:10,16,18        31 315:22
                      1000 280:16                                        8
  300:9 301:18                              33 331:18 333:1
                      11 308:22,23,25                            8 293:16
  302:13 303:2                                335:9
                        309:23 310:22                            8:18 295:8
  305:11,15 308:14                          33131 280:9
                        362:24                                   8:42 296:7
  309:2 316:17,24                           33134 280:17
                      11:13 279:6 282:11                         869 332:1
  317:4 326:18,21                           34 338:15 341:12
  328:7,23 332:5      12 316:6 390:25         341:12                      9
  339:1 343:4         12:02 324:8,10        35 338:12 339:7      9 300:15 305:10
  355:21,24 359:11    12:08 324:10,13         341:11               329:8
  359:17 363:10       12:24 338:3,5         351 281:16,18        9:18-cv-80176-B...
  370:16,21 371:1     12:33 338:5,8         355 281:4              278:4
  371:19 377:9        12:54 354:17,21       36 321:19            96 312:21 315:22
  382:14              1274 338:23           37 331:22 332:11
yesterday's 284:8     13 310:24,25            332:12 333:1
